Exhibit 10.4

Execution Version

SBA TOWER TRUST

U.S. $425,000,000 Secured Tower Revenue Securities, Series 2013-1C

U.S. $330,000,000 Secured Tower Revenue Securities, Series 2013-1D

U.S. $575,000,000 Secured Tower Revenue Securities, Series 2013-2C

PURCHASE AGREEMENT

April 4, 2013

Barclays Capital Inc.

Deutsche Bank Securities Inc.

as Representatives of the several Initial

Purchasers listed in Schedule I hereto

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

SBA Tower Trust (the “Trust”), a New York common law trust formed pursuant to
the Trust and Servicing Agreement (the “Initial Trust Agreement”), dated as of
November 18, 2005 (the “Initial Closing Date”), among SBA Depositor LLC, a
Delaware limited liability company (the “Depositor”), Midland Loan Services, a
division of PNC Bank, National Association, as servicer (the “Servicer”), and
Deutsche Bank Trust Company Americas, as successor in interest to Bank of
America, N.A., successor by merger to LaSalle Bank National Association, as
trustee (the “Trustee”), as supplemented by the First Trust Agreement Supplement
(the “First Trust Agreement Supplement”), dated as of November 6, 2006 (the
“2006 Closing Date”), the Second Trust Agreement Supplement (the “Second Trust
Agreement Supplement”), dated as of April 16, 2010 (the “2010 Closing Date”),
the Third Trust Agreement Supplement (the “Third Trust Agreement Supplement”),
dated as of the 2010 Closing Date, and the Fourth Trust Agreement Supplement
(the “Fourth Trust Agreement Supplement”), dated as of August 9, 2012 (the “2012
Closing Date”) (the Initial Trust Agreement, as so supplemented, the “Existing
Trust Agreement”), and as further supplemented by the Fifth Trust Agreement
Supplement (the “Fifth Trust Agreement Supplement”) and the Sixth Trust
Agreement Supplement (the “Sixth Trust Agreement Supplement” and, together with
the Fifth Trust Agreement Supplement, the “Closing Date Trust Agreement
Supplements”), each to be dated as of the Closing Date (as hereinafter defined),
in each case, between the Servicer and the Trustee (the Existing Trust Agreement
as so supplemented, the “Trust Agreement”), proposes to issue U.S.$425,000,000
principal amount of its Secured Tower



--------------------------------------------------------------------------------

Revenue Securities, Series 2013-1, 2.240% Subclass 2013-1C (the “2013-1C
Certificates”), U.S.$330,000,000 principal amount of its Secured Tower Revenue
Securities, Series 2013-1, 3.598% Subclass 2013-1D (the “2013-1D Certificates”)
and U.S.$575,000,000 principal amount of its Secured Tower Revenue Securities,
Series 2013-2, 3.722% Subclass 2013-2C (the “2013-2C Certificates” and, together
with the 2013-1C Certificates and the 2013-1D Certificates, the “Offered
Certificates”), representing a fractional undivided interest in the Trust.
Capitalized terms used herein and not otherwise herein defined shall have the
meanings assigned to such terms in the Trust Agreement.

The assets of the Trust currently consist primarily of a monthly pay,
nonrecourse mortgage loan (the “Existing Mortgage Loan”) in an aggregate
principal amount of $1,840,000,000, evidenced by two promissory notes issued on
the 2010 Closing Date (the “2010 Notes”) and one promissory note issued on the
2012 Closing Date (the “2012 Note” and together with the 2010 Notes, the
“Existing Notes”), in respect of which each of (x) SBA Properties, LLC, a
Delaware limited liability company and successor to SBA Properties, Inc. (“SBA
Properties” or the “Initial Borrower”), (y) SBA Sites, LLC, a Delaware limited
liability company and successor to SBA Sites, Inc. (“SBA Sites”) and SBA
Structures, LLC a Delaware limited liability company and successor to SBA Sites,
Inc. (“SBA Structures”) (each a “SBA II Borrower” and collectively, the “SBA II
Borrowers”) and (z) SBA Infrastructure, LLC, a Delaware limited liability
company (“SBA Infrastructure”), SBA Towers USVI II, Inc., a Florida corporation
(“SBA USVI II”), and SBA Monarch Towers III, LLC, a Delaware limited liability
company (“SBA Monarch III”) (each a “SBA III Borrower” and collectively, the
“SBA III Borrowers,” the SBA III Borrowers together with the Initial Borrower
and the SBA II Borrowers, the “Existing Borrowers” and each an “Existing
Borrower”) is currently jointly and severally liable pursuant to the Amended and
Restated Loan and Security Agreement dated as of the Initial Closing Date,
between the Depositor and the Initial Borrower, as amended and supplemented by
the Second Loan and Security Agreement Supplement and Amendment, dated as of the
2006 Closing Date, the Third Loan and Security Agreement Supplement and
Amendment, dated as of the 2010 Closing Date, the Fourth Loan and Security
Agreement Supplement and Amendment, dated as of the 2010 Closing Date and the
Fifth Loan and Security Agreement Supplement and Amendment, dated as of the 2012
Closing Date (as so amended and supplemented, the “Existing Loan Agreement”), in
each case, between the Servicer on behalf of the Trustee and the Borrowers then
party thereto. The Trust issued Certificates in two subclasses on the 2010
Closing Date (the “2010 Certificates”) and issued Certificates in one subclass
on the 2012 Closing Date (the “2012 Certificates” and together with the 2010
Certificates, the “Existing Certificates”).

On the Closing Date, (a) SBA 2012 TC Assets PR, LLC, a Delaware limited
liability company (“SBA TC PR”), SBA 2012 TC Assets, LLC, a Delaware limited
liability company (“SBA TC”), SBA Towers IV, LLC, a Delaware limited liability
company (“SBA Towers IV”), SBA Monarch Towers I, LLC, a Delaware limited
liability company (“SBA Monarch I”) and SBA Towers USVI, Inc., a U.S. Virgin
Islands corporation (“SBA USVI”) (each a “SBA IV Borrower” and collectively, the
“SBA IV Borrowers”), will become additional borrowers under the Existing Loan
Agreement, as

 

2



--------------------------------------------------------------------------------

supplemented by the Sixth Loan and Security Agreement Supplement and Amendment,
to be dated as of the Closing Date (the “Sixth Loan Supplement”), among the
Existing Borrowers, the SBA IV Borrowers and the Servicer on behalf of the
Trustee, pursuant to which the Existing Mortgage Loan will be increased by
$755,000,000 (the “Fifth Mortgage Loan Increase”), which Fifth Mortgage Loan
Increase will be evidenced by two promissory notes, one promissory note
evidencing the 2013-1C component of the Mortgage Loan (the “2013-1C Note”) and
the other promissory note evidencing the 2013-1D component of the Mortgage Loan
(the “2013-1D Note”), and the Seventh Loan and Security Agreement Supplement and
Amendment, to be dated as of the Closing Date (the “Seventh Loan Supplement”
and, together with the Sixth Loan Supplement, the “Closing Date Loan
Supplements”), among the Existing Borrowers, the SBA IV Borrowers and the
Servicer on behalf of the Trustee, pursuant to which the Existing Mortgage Loan
will be increased by $575,000,000 (the “Sixth Mortgage Loan Increase” and,
together with the Fifth Mortgage Loan Increase, the “Closing Date Mortgage Loan
Increases”), which Sixth Mortgage Loan Increase will be evidenced by one
promissory note evidencing the 2013-2C component of the Mortgage Loan (the
“2013-2C Note”), and the obligations of the Closing Date Borrowers in respect of
the outstanding components of the Existing Mortgage Loan will be evidenced by
two promissory notes amending and restating the 2010 Notes (the “Amended and
Restated 2010 Notes”) and one promissory note amending and restating the 2012
Note (the “Amended and Restated 2012 Note”), and (b) pursuant to Section 3.25 of
the Trust Agreement, upon the execution of the Closing Date Loan Supplements,
the Trustee will execute the Closing Date Trust Agreement Supplements and cause
the Trust to issue the Offered Certificates. The Existing Loan Agreement as
supplemented by the Closing Date Loan Supplements is herein referred to as the
“Loan Agreement.” The Closing Date Mortgage Loan Increases (together with the
Existing Mortgage Loan and any additional mortgage loan increase after the
Closing Date, the “Mortgage Loan”) and the other obligations of the Existing
Borrowers and the SBA IV Borrowers (collectively, the “Closing Date Borrowers”)
under the Loan Agreement will be secured in part by mortgages on certain of the
Closing Date Borrowers’ interests in certain of their wireless communications
tower sites (the “Closing Date Sites”) on which space is leased to wireless
communications companies and other users (the “Lessees”) pursuant to leases or
licenses (the “Leases”) for placement of transmission equipment and other
purposes.

Repayment of the Mortgage Loan is guaranteed by SBA Guarantor LLC, a Delaware
limited liability company (the “Guarantor”), which is or will be the direct
parent of the Closing Date Borrowers, pursuant to the Guaranty, dated as of the
Initial Closing Date, which will be ratified as of the Closing Date pursuant to
the Ratification of the Guaranty, to be dated as of the Closing Date (the
“Ratification of the Guaranty”), and by SBA Holdings LLC, a Delaware limited
liability company (“SBA Holdings”), which is the direct parent of the Guarantor,
pursuant to the Parent Guaranty, dated as of the Initial Closing Date, which
will be ratified as of the Closing Date pursuant to the Ratification of the
Parent Guaranty, to be dated as of the Closing Date (the “Ratification of the
Parent Guaranty”). On the Initial Closing Date, the Guarantor had pledged all of
the equity interests of the Initial Borrower as security in support of its
obligations under the Guaranty pursuant to the Pledge and Security Agreement,
dated as of the Initial

 

3



--------------------------------------------------------------------------------

Closing Date (the “Initial Guarantor Pledge Agreement”), between the Guarantor
and the Trustee, and SBA Holdings pledged all of the equity interests of the
Guarantor as security in support of its obligations under the Parent Guaranty
pursuant to the Parent Pledge Agreement. On the 2006 Closing Date, the Guarantor
pledged all of the equity interests of the SBA II Borrowers and SBA Towers, Inc.
(“SBA Towers”), SBA Puerto Rico, Inc. (“SBA Puerto Rico”) and SBA USVI; in such
capacity, together with SBA Towers and SBA Puerto Rico, the “Released
Borrowers”), as security in support of its obligations under the Guaranty
pursuant to the Pledge and Security Agreement, dated as of the 2006 Closing Date
(the “Second Guarantor Pledge Agreement”), between the Guarantor and the
Trustee. On the 2012 Closing Date, the Guarantor pledged all of the equity
interests of the SBA III Borrowers as security in support of its obligations
under the Guaranty pursuant to the Pledge and Security Agreement, dated as of
the 2012 Closing Date (the “Third Guarantor Pledge Agreement”), between the
Guarantor and the Trustee. On the Closing Date, the Guarantor will re-affirm its
pledge of all of the equity interests of the Initial Borrower under the Initial
Guarantor Pledge Agreement pursuant to the Ratification of Pledge, to be dated
as of the Closing Date (the “Ratification of the Initial Pledge”), re-affirm its
pledge of all of the equity interests of the SBA II Borrowers under the Second
Guarantor Pledge Agreement pursuant to the Ratification of Pledge, to be dated
as of the Closing Date (the “Ratification of the Second Pledge”), re-affirm its
pledge of all of the equity interests of the SBA III Borrowers under the Third
Guarantor Pledge Agreement pursuant to the Ratification of Pledge, to be dated
as of the Closing Date (the “Ratification of the Third Pledge”), and will pledge
all of the equity interests of each of the SBA IV Borrowers as security in
support of its obligations under the Guaranty pursuant to a Pledge and Security
Agreement, to be dated as of the Closing Date, between the Guarantor and the
Trustee (the “SBA IV Borrower Guarantor Pledge Agreement”), and SBA Holdings
will re-affirm its pledge of all of the equity interests of the Guarantor as
security in support of its obligations under the Parent Guaranty pursuant to the
Ratification of Parent Pledge, to be dated as of the Closing Date (the
“Ratification of Parent Pledge”). SBA Holdings is a wholly-owned subsidiary of
SBA Senior Finance, LLC, a Florida limited liability company (“SBA Finance”),
and an indirect subsidiary of SBA Communications Corporation (“SBA Parent”). On
July 28, 2009, the Released Borrowers entered into a Pay-Off, Release and
Termination Agreement with, among others, the Initial Borrower, the SBA II
Borrowers, the Servicer and the Trustee, pursuant to which the Released
Borrowers were released from their obligations under the Loan Documents.

SBA Network Management, Inc. (the “Manager”), a Florida corporation and an
indirect subsidiary of SBA Parent, will manage the Closing Date Sites on behalf
of the Closing Date Borrowers pursuant to a Management Agreement, dated as of
the Initial Closing Date, as amended as of the 2006 Closing Date, as of the 2012
Closing Date and as of the Closing Date (the “Management Agreement”), among the
Manager, the Closing Date Borrowers and any Additional Borrower that becomes a
party thereto. The Manager has delegated its duties under the Management
Agreement to SBA Network Services, LLC pursuant to a Sub-Management Agreement
(the “Sub-Management Agreement”), dated as of the 2010 Closing Date, between the
Manager and SBA Network Services, LLC (the “Sub-Manager”).

 

4



--------------------------------------------------------------------------------

The following agreements are referred to herein as the “Existing Transaction
Documents”:

(a) the Existing Trust Agreement;

(b) the Existing Certificates;

(c) the Existing Loan Agreement;

(d) the Existing Notes;

(e) the Assignment, Acceptance and Consent Agreement, dated as of the Initial
Closing Date, among the Depositor and the existing lenders party thereto;

(f) the Assumption and Release Agreement, dated as of the Initial Closing Date,
between Lehman Commercial Paper Inc., the Depositor, the Initial Borrower, SBA
Finance, SBA Towers and Tampa Towers, Inc.;

(g) the Contribution Agreement dated as of the 2006 Closing Date between SBA
Finance and SBA Holdings;

(h) the Contribution Agreement dated as of the 2006 Closing Date between SBA
Holdings and the Guarantor;

(i) the Contribution and Subrogation Agreement, dated as of the 2006 Closing
Date, among the Initial Borrower, the SBA II Borrowers and the Released
Borrowers;

(j) the Contribution and Subrogation Agreement, dated as of the 2010 Closing
Date, among the Initial Borrower and the SBA II Borrowers;

(k) the Contribution Agreement dated as of the 2012 Closing Date between SBA
Finance and SBA Holdings;

(l) the Contribution Agreement dated as of the 2012 Closing Date between SBA
Holdings and the Guarantor;

(m) the Contribution and Subrogation Agreement dated as of the 2012 Closing Date
among the Existing Borrowers;

(n) the Guaranty;

(o) the Parent Guaranty;

(p) the Initial Guarantor Pledge Agreement;

 

5



--------------------------------------------------------------------------------

(q) the Second Guarantor Pledge Agreement;

(r) the Third Guarantor Pledge Agreement;

(s) the Parent Pledge Agreement;

(t) the Cash Management Agreement, as supplemented and amended by the Joinder
and Amendment to Cash Management Agreement dated as of the 2006 Closing Date
among the Initial Borrower, the SBA II Borrowers, the Released Borrowers, the
Servicer, Deutsche Bank Trust Services America, as agent, and the Manager, the
First Cash Management Agreement Supplement and Amendment dated as of the 2010
Closing Date among the Initial Borrower, the SBA II Borrowers, the Servicer,
Deutsche Bank Trust Services America, as agent, and the Manager, and the Joinder
and Amendment to Cash Management Agreement dated as of the 2012 Closing Date
among the Existing Borrowers, the Servicer, Deutsche Bank Trust Services
America, as agent, and the Manager;

(u) the Deposit Account Control Agreements relating to the Existing Borrowers;

(v) the Environmental Indemnity, including the Joinder to Environmental
Indemnity dated as of the 2006 Closing Date among the Initial Borrower, the SBA
II Borrowers, the Released Borrowers, the Guarantor and the Servicer and the
Joinder to Environmental Indemnity dated as of the 2012 Closing Date among the
Existing Borrowers, the Guarantor and the Servicer;

(w) the Management Agreement, including the Joinder and Amendment to Management
Agreement dated as of the 2006 Closing Date among the Initial Borrower, the SBA
II Borrowers, the Released Borrowers, the Servicer and the Manager and the
Joinder and Amendment to Management Agreement dated as of the 2012 Closing Date
among the Existing Borrowers, the Guarantor and the Servicer;

(x) the Sub-Management Agreement;

(y) the Assignment and Subordination of Management Agreement, including the
Joinder to Assignment and Subordination of Management Agreement dated as of the
2006 Closing Date among the Initial Borrower, the SBA II Borrowers, the Released
Borrowers and the Manager, and the Joinder to Assignment and Subordination of
Management Agreement dated as of the 2012 Closing Date among the Existing
Borrowers and the Manager; and

(z) the Advance Reimbursement Agreement, including the Joinder to Advance
Reimbursement dated as of the 2006 Closing Date among the Initial Borrower, the
SBA II Borrowers, the Released Borrowers, the Servicer and the Trustee and the
Joinder to Advance Reimbursement dated as of the 2012 Closing Date among the
Existing Borrowers, the Servicer and the Trustee.

 

6



--------------------------------------------------------------------------------

The following agreements are referred to herein as the “Closing Date Transaction
Documents”:

(a) this Agreement;

(b) the Closing Date Trust Agreement Supplements;

(c) the Offered Certificates;

(d) the Closing Date Loan Supplements;

(e) the 2013-1C Note;

(f) the 2013-1D Note;

(g) the 2013-2C Note;

(h) the Amended and Restated 2010 Notes;

(i) the Amended and Restated 2012 Note;

(j) the Contribution Agreement dated as of the Closing Date between SBA Finance
and SBA Holdings;

(k) the Contribution Agreement dated as of the Closing Date between SBA Holdings
and the Guarantor;

(l) the Contribution and Subrogation Agreement dated as of the Closing Date
among the Closing Date Borrowers;

(m) the Ratification of the Guaranty;

(n) the Ratification of the Parent Guaranty;

(o) the Ratification of Initial Pledge;

(p) the Ratification of Second Pledge;

(q) the Ratification of Third Pledge;

(r) the SBA IV Borrower Guarantor Pledge Agreement;

(s) the Ratification of Parent Pledge;

 

7



--------------------------------------------------------------------------------

(t) the Joinder and Amendment to Cash Management Agreement dated as of the
Closing Date among the Closing Date Borrowers, the Servicer, Deutsche Bank Trust
Services Americas, as agent, and the Manager;

(u) the Deposit Account Control Agreements relating to the SBA IV Borrowers;

(v) the Joinder to Environmental Indemnity dated as of the Closing Date among
the Closing Date Borrowers, the Guarantor and the Servicer;

(w) the Joinder and Amendment to Management Agreement dated as of the Closing
Date among the Closing Date Borrowers, the Servicer and the Manager;

(x) the Joinder to Assignment and Subordination of Management Agreement dated as
of the Closing Date among the Closing Date Borrowers and the Manager;

(y) the Joinder to Advance Reimbursement Agreement dated as of the Closing Date
among the Closing Date Borrowers, the Servicer and the Trustee; and

(z) the Indemnification Agreement dated as of the Closing Date among the
Servicer, SBA Finance and the Representatives, as representatives of the several
Initial Purchasers listed in Schedule I hereto.

The Existing Transaction Documents and the Closing Date Transaction Documents
are referred to herein as the “Transaction Documents.” The Closing Date
Borrowers, the Depositor, the Guarantor, SBA Holdings, the Manager and the
Sub-Manager are referred to herein as the “Transaction Parties.”

The Offered Certificates will be offered and sold to the initial purchasers
named in Schedule I annexed hereto (the “Initial Purchasers”) for whom Barclays
Capital Inc. and Deutsche Bank Securities Inc. are acting as representatives
(the “Representatives”) without being registered under the Securities Act of
1933, as amended (the “Securities Act”), in reliance upon an exemption
therefrom. In consultation with the Representatives, SBA Finance has prepared a
preliminary offering memorandum, dated April 1, 2013, as amended by the First
Supplement thereto dated April 4, 2013 (the “Preliminary Offering Memorandum”),
a pricing term sheet substantially in the form attached hereto as Schedule II
(the “Pricing Term Sheet”) setting forth the terms of the Offered Certificates
omitted from the Preliminary Offering Memorandum and a final offering
memorandum, dated April 4, 2013 (the “Offering Memorandum”), setting forth
information concerning the Closing Date Borrowers, the Manager, SBA Finance, SBA
Parent and certain affiliated and unaffiliated entities, the Closing Date Sites,
the Leases, the Lessees and the Offered Certificates. The Preliminary Offering
Memorandum, together with the Pricing Term Sheet and the documents listed on
Schedule III hereto are

 

8



--------------------------------------------------------------------------------

collectively referred to as the “Pricing Disclosure Package.” “Applicable Time”
means 1:35 p.m. (New York City time) on the date of this Agreement. Copies of
the Preliminary Offering Memorandum have been, and copies of the Offering
Memorandum will be, delivered by SBA Finance to the Initial Purchasers pursuant
to the terms of this Agreement. Any references herein to the Offering Memorandum
shall be deemed to include all amendments and supplements thereto. SBA Finance
hereby confirms that it has authorized the use of the Pricing Disclosure Package
and the Offering Memorandum in connection with the offering and resale of the
Offered Certificates by the Initial Purchasers in accordance with Section 2.

SBA Finance and the Trustee hereby confirm their agreement with the Initial
Purchasers concerning the purchase of the Offered Certificates from the Trustee
by the Initial Purchasers.

 

  1. Representations, Warranties and Agreements of SBA Finance.

SBA Finance represents and warrants to, and agrees with, the Initial Purchasers
on and as of the date hereof and the Closing Date (as defined in Section 3)
that:

(i) The Preliminary Offering Memorandum and the Marketing Materials (as
hereinafter defined) (when read together with the Preliminary Offering
Memorandum) as of their respective dates, did not, the Pricing Disclosure
Package, as of the Applicable Time, did not, and as of the Closing Date, will
not, and the Offering Memorandum, as of its date and as of the Closing Date,
will not, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, except that this
representation and warranty does not apply to statements in or omissions from
the Pricing Disclosure Package or the Offering Memorandum made in reliance upon
and in conformity with the Initial Purchasers’ Information (as defined in
Section 7(e)) or the Servicer Information (as defined in Section 7(a)).

(ii) Each of the Preliminary Offering Memorandum and the Offering Memorandum, as
of its respective date, contained or contains all of the information that, if
requested by a prospective purchaser of the Offered Certificates, would be
required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act;

(iii) Assuming the accuracy of the representations and warranties of the Initial
Purchasers contained in Section 2 and their compliance with the agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Offered Certificates to the Initial Purchasers and the offer, resale and
delivery of the Offered Certificates by the Initial Purchasers in the manner
contemplated by this Agreement, the Preliminary Offering Memorandum and the
Offering Memorandum, to register the Offered Certificates under the Securities
Act;

(iv) Each of the Depositor, SBA Holdings, the Guarantor, SBA Properties, SBA
Structures, SBA Sites, SBA Infrastructure, SBA Monarch III, SBA TC

 

9



--------------------------------------------------------------------------------

PR, SBA TC, SBA Towers IV and SBA Monarch I has been duly formed as a limited
liability company and is validly existing and in good standing under the laws of
the State of Delaware, is qualified to do business and is in good standing as a
foreign limited liability company in each jurisdiction or place where the nature
of its properties or the conduct of its business requires such registration or
qualification, except where the failure to be duly registered or qualified would
not have caused a Material Adverse Effect, and has the requisite power and
authority to own or hold its properties and to conduct the business in which it
is engaged as described in the Preliminary Offering Memorandum and the Offering
Memorandum;

(v) Each of SBA Senior Finance and the Sub-Manager has been duly formed as a
limited liability company and is validly existing and in good standing under the
laws of the State of Florida, is qualified to do business and is in good
standing as a foreign limited liability company in each jurisdiction or place
where the nature of its properties or the conduct of its business requires such
registration or qualification, except where the failure to be duly registered or
qualified would not have caused a Material Adverse Effect, and has the requisite
power and authority to own or hold its properties and to conduct the business in
which it is engaged as described in the Preliminary Offering Memorandum and the
Offering Memorandum;

(vi) Each of SBA USVI II and the Manager is duly incorporated and is validly
existing and in good standing under the laws of the State of Florida, is
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction or place where the nature of its properties or the conduct of
its business requires such registration or qualification, except where the
failure to be duly registered or qualified would not have caused a Material
Adverse Effect, and has all the requisite corporate power and authority to own,
lease and operate its properties and to conduct the business in which it is
engaged as described in the Preliminary Offering Memorandum and the Offering
Memorandum;

(vii) SBA USVI is duly incorporated and is validly existing and in good standing
under the laws of the U.S. Virgin Islands, is qualified to do business and is in
good standing as a foreign corporation in each jurisdiction or place where the
nature of its properties or the conduct of its business requires such
registration or qualification, except where the failure to be duly registered or
qualified would not have caused a Material Adverse Effect, and has all the
requisite corporate power and authority to own, lease and operate its properties
and to conduct the business in which it is engaged as described in the
Preliminary Offering Memorandum and the Offering Memorandum;

(viii) Each of the Depositor, SBA Holdings, the Guarantor, SBA Properties, SBA
Structures, SBA Sites, SBA Infrastructure, SBA Monarch III, SBA TC PR, SBA TC,
SBA Towers IV, SBA Monarch I and the Sub-Manager has all requisite limited
liability company power and authority to execute, deliver and perform its
obligations under the Transaction Documents to which it is a party;

 

10



--------------------------------------------------------------------------------

(ix) Each of SBA USVI II, SBA USVI and the Manager has all requisite corporate
power and authority to execute, deliver and perform its obligations under the
Transaction Documents to which it is a party;

(x) SBA Finance has all requisite limited liability company power and authority
to execute, deliver and perform its obligations under this Agreement;

(xi) This Agreement has been duly authorized, executed and delivered by SBA
Finance;

(xii) On the Closing Date, the Offered Certificates will have been duly and
validly authorized and, when the Offered Certificates are duly and validly
executed by or on behalf of the Trustee, authenticated by the Certificate
Registrar and delivered in accordance with the Trust Agreement and delivered and
paid for as provided herein, will be validly issued and outstanding and entitled
to the benefits and security afforded by the Trust Agreement.

(xiii) Each of the Existing Transaction Documents to which each Transaction
Party is a party has been duly authorized, executed and delivered by such
Transaction Party and, assuming due authorization, execution and delivery by the
other parties thereto, constitutes the legal, valid and binding obligation of
such Transaction Party enforceable against such Transaction Party in accordance
with its terms (subject to applicable bankruptcy, insolvency reorganization,
moratorium, fraudulent transfer and other similar laws affecting creditors’
rights generally from time to time in effect and to general equitable principles
(whether considered in a proceeding in equity or at law) and an implied covenant
of good faith and fair dealing);

(xiv) Each of the Closing Date Transaction Documents (other than this Agreement)
to which each Transaction Party will be a party will be duly authorized,
executed and delivered by such Transaction Party on or prior to the Closing Date
and, assuming due authorization, execution and delivery by the other parties
thereto, will constitute the legal, valid and binding obligation of such
Transaction Party enforceable against such Transaction Party in accordance with
its terms (subject to applicable bankruptcy, insolvency reorganization,
moratorium, fraudulent transfer and other similar laws affecting creditors’
rights generally from time to time in effect and to general equitable principles
(whether considered in a proceeding in equity or at law) and an implied covenant
of good faith and fair dealing);

(xv) The execution, delivery and performance of this Agreement by SBA Finance
and the consummation of the transactions contemplated hereby and by the
Transaction Documents, including the sale of the Offered Certificates by the
Trustee, will not conflict with, or result in a breach or violation of any of
the terms or provisions of, or (including with the giving of notice or the lapse
of time or both) constitute a default under (i) any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which SBA Finance is a
party or by which SBA Finance is bound or to which any of the properties or
assets of SBA Finance is subject, (ii) the provisions of the operating agreement
of SBA Finance or (iii) any statute or any order, rule or regulation of

 

11



--------------------------------------------------------------------------------

any court or governmental agency or body having jurisdiction over SBA Finance or
any of its properties or assets, except in the cases of clause (i) or (iii),
such breaches, violations or defaults that in the aggregate would not have a
Material Adverse Effect;

(xvi) The execution, delivery and performance of the Existing Transaction
Documents to which each Transaction Party is a party by such Transaction Party
and the consummation of the transactions contemplated thereby do not and will
not conflict with, or result in a breach or violation of any of the terms or
provisions of, or (including with the giving of notice or the lapse of time or
both) constitute a default under (i) any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which such Transaction Party
is a party or by which such Transaction Party is bound or to which any of the
properties or assets of such Transaction Party is subject, (ii) the provisions
of the operating agreement, certificate of incorporation and by-laws or other
constitutive documents of such Transaction Party or (iii) any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over such Transaction Party or any of its properties or assets,
except in the cases of clause (i) or (iii), such breaches, violations or
defaults that in the aggregate would not have a Material Adverse Effect;

(xvii) The execution, delivery and performance of the Closing Date Transaction
Documents to which each Transaction Party will be a party by such Transaction
Party and the consummation of the transactions contemplated thereby will not
conflict with, or result in a breach or violation of any of the terms or
provisions of, or (including with the giving of notice or the lapse of time or
both) constitute a default under (i) any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which such Transaction Party
is a party or by which such Transaction Party is bound or to which any of the
properties or assets of such Transaction Party is subject, (ii) the provisions
of the operating agreement, certificate of incorporation and by-laws or other
constitutive documents of such Transaction Party or (iii) any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over such Transaction Party or any of its properties or assets,
except in the cases of clause (i) or (iii), such breaches, violations or
defaults that in the aggregate would not have a Material Adverse Effect;

(xviii) No consent, approval, authorization or order of, or filing or
registration with, any court or any regulatory authority or other governmental
agency or body is required for the execution, delivery and performance by SBA
Finance of this Agreement and the sale of the Offered Certificates by the
Trustee and the consummation of the transactions contemplated hereby except as
may be required by the securities or Blue Sky laws of any state of the United
States or any foreign jurisdiction in connection with the sale of the Offered
Certificates;

(xix) No consent, approval, authorization or order of, or filing or registration
with, any court or any regulatory authority or other governmental agency or body
is required for the execution, delivery and performance of the Transaction
Documents to which each Transaction Party is or will be a party by such
Transaction Party and the consummation by such Transaction Party of the
transactions contemplated by such Transaction Documents;

 

12



--------------------------------------------------------------------------------

(xx) There are no legal or governmental proceedings pending or, to the knowledge
of SBA Finance, threatened against any Transaction Party or to which any of the
respective properties of the Transaction Parties is subject, that are not
disclosed in the Preliminary Offering Memorandum and the Offering Memorandum and
which are reasonably likely to have a Material Adverse Effect or to materially
affect the issuance or sale of the Offered Certificates or the consummation of
any of the other transactions contemplated by the Transaction Documents.

(xxi) None of the Transaction Parties is (i) in violation of its operating
agreement, certificate of incorporation and by-laws or other constitutive
documents, (ii) in default, and no event has occurred which, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which it is a party or by which it is bound or to which any of its properties or
assets is subject or (iii) in violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
it, other than, a default or violation described in clauses (ii) and (iii) which
is not reasonably likely to have a Material Adverse Effect;

(xxii) The Guarantor is the sole holder of the capital stock or the sole member,
as applicable, of each of the Closing Date Borrowers and owns such stock or
membership interests therein, as applicable, free and clear of Liens, other than
Liens created under the Transaction Documents;

(xxiii) SBA Holdings is the sole member of the Guarantor and owns its membership
interests therein free and clear of Liens, other than Liens created under the
Transaction Documents;

(xxiv) SBA Finance is the sole member of each of SBA Holdings and the Depositor
and owns its membership interests in SBA Holdings and the Depositor free and
clear of Liens;

(xxv) SBA Finance has provided a written representation (the “17g-5
Representation”) to each nationally recognized statistical rating organization
hired by SBA Finance to rate the Offered Certificates (collectively, the “Hired
NRSROs”), which satisfies the requirements of paragraph (a)(3)(iii) of Rule
17g-5 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(“Rule 17g-5”), a copy of which has been delivered to each Initial Purchaser,
and SBA Finance has complied with the 17g-5 Representation;

(xxvi) Ernst & Young LLP (“E&Y”), whose review reports are included or
incorporated by reference in the Preliminary Offering Memorandum and the
Offering Memorandum and who has delivered the initial letter referred to in
Section 5(d) hereof, are independent public accountants as required by the
Securities Act and the rules

 

13



--------------------------------------------------------------------------------

and regulations promulgated thereunder (the “Rules and Regulations”) and were
independent accountants as required by the Securities Act and the Rules and
Regulations during the periods covered by the financial statements on which they
reported included or incorporated by reference in the Preliminary Offering
Memorandum and the Offering Memorandum;

(xxvii) The historical financial statements (including the related notes)
included or incorporated by reference in the Pricing Disclosure Package and the
Offering Memorandum present fairly in all material respects the financial
condition, results of operations and cash flows of the entities purported to be
shown thereby, at the dates and for the periods indicated, and have been
prepared in conformity with generally accepted accounting principles (“GAAP”)
consistently applied throughout such periods. The unaudited pro forma condensed
consolidated financial statements, together with the related notes thereto,
included in the Pricing Disclosure Package and the Offering Memorandum comply as
to form in all material respects with the requirements of Regulation S-X under
the Securities Act. Such financial statements fairly present the financial
position of the Borrowers at the respective dates indicated and the results of
operations for the respective periods indicated, in each case in accordance with
GAAP consistently applied throughout such periods. The other financial
information and data included in the Pricing Disclosure Package and the Offering
Memorandum are, in all material respects, accurately presented and prepared on a
basis consistent with such financial statements and the books and records of the
Closing Date Borrowers;

(xxviii) Since the date as of which information is given in the Pricing
Disclosure Package, there has not occurred a Material Adverse Effect or an event
which has had a material adverse effect on the general affairs, management,
consolidated financial position, stockholders’ equity, results of operations,
business or prospects of SBA Parent and its subsidiaries taken as a whole (a
“SBA Parent Material Adverse Effect”), nor to SBA Finance’s knowledge, after due
inquiry, has there occurred any development or event involving a prospective
Material Adverse Effect or a prospective SBA Parent Material Adverse Effect;

(xxix) None of SBA Finance or the Transaction Parties is currently or will be,
upon sale of the Offered Certificates in accordance herewith and the application
of the net proceeds therefrom as described in the Preliminary Offering
Memorandum and the Offering Memorandum under the caption “Use of Proceeds,” an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “1940 Act”);

(xxx) The Trust Agreement is not required to be qualified under the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”);

(xxxi) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in the Pricing
Disclosure Package or the Offering Memorandum has been made or reaffirmed
without a reasonable basis or has been disclosed other than in good faith;

 

14



--------------------------------------------------------------------------------

(xxxii) The statements in the Preliminary Offering Memorandum and the Offering
Memorandum under the headings “Description of the Mortgage Loan,” “The
Guaranties,” “The Management Agreement,” “Description of the Securities” and
“Description of the Trust Agreement” to the extent such statements summarize
material terms of the Transaction Documents, are accurate in all material
respects;

(xxxiii) The industry-related, tower-related and customer-related data and
estimates included in the Pricing Disclosure Package and the Offering Memorandum
are based on or derived from sources which SBA Finance believes to be reliable
and accurate;

(xxxiv) Neither SBA Finance nor any affiliate (as defined in Rule 501(b) of
Regulation D (“Regulation D”) under the Securities Act) of SBA Finance has
directly, or through any agent (provided that no representation is made as to
the Initial Purchasers or any person acting on their behalf), (i) sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or could be integrated with
the offering and sale of the Offered Certificates in a manner that would require
the registration of the Offered Certificates under the Securities Act or
(ii) engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D, including, but not limited to, advertisements,
articles, notices or other communications published in any newspaper, magazine,
or similar medium or broadcast over television or radio, or any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising) in connection with the offering of the Offered Certificates;

(xxxv) When the Offered Certificates are issued and delivered pursuant to this
Agreement, the Offered Certificates will not be of the same class (within the
meaning of Rule 144A under the Securities Act) as securities that are listed on
a national securities exchange registered under Section 6 of the Exchange Act or
that are quoted in a United States automated inter-dealer quotation system;

(xxxvi) Neither SBA Finance nor any of affiliate of SBA Finance or any person
acting on their behalf has engaged or will engage during the applicable
restricted period in any directed selling efforts within the meaning of Rule
902(b) of Regulation S with respect to the Offered Certificates, and SBA Finance
and the affiliates of SBA Finance and all persons acting on their behalf have
complied with and will comply with the offering restriction requirements of
Regulation S in connection with the offering of the Offered Certificates outside
the United States; provided that no representation is made as to the Initial
Purchasers or any person, acting on their behalf;

(xxxvii) The sale of the Offered Certificates pursuant to Regulation S are
“offshore transactions” and, to the knowledge of SBA Finance, are not part of a
plan or scheme to evade the registration provisions of the Securities Act;

(xxxviii) Neither SBA Finance nor any affiliate of SBA Finance has taken or may
take, directly or indirectly, any action designed to cause or result in, or
which has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of the Offered Certificates to
facilitate the sale or resale of the Offered Certificates;

 

15



--------------------------------------------------------------------------------

(xxxix) On and immediately after the Closing Date, each of the Transaction
Parties (after giving effect to the Closing Date Mortgage Loan Increases, the
issuance of the Offered Certificates and to the other transactions related
thereto as described in the Preliminary Offering Memorandum and the Offering
Memorandum) will not be insolvent within the meaning of the Bankruptcy Code and
none of the Transaction Parties is the subject of any voluntary or involuntary
case or proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy or insolvency law and no
Event of Bankruptcy has occurred with respect to any Transaction Party; and

(xl) As of the Closing Date, the representations and warranties of each
Transaction Party contained in the Transaction Documents to which such
Transaction Party is a party will be true and correct and are repeated herein as
though fully set forth herein.

 

  2. Purchase and Resale of the Offered Certificates.

(a) On the basis of the representations, warranties and agreements contained
herein, and subject to the terms and conditions set forth herein, the Trustee,
on behalf of the Certificateholders, agrees to sell to the Initial Purchasers,
and each of the Initial Purchasers, severally and not jointly, agrees to
purchase from the Trustee, the principal amount of Offered Certificates set
forth opposite the name of such Initial Purchaser on Schedule I hereto at a
purchase price equal to, in the case of the 2013-1C Certificates, 99.0% of the
principal amount thereof, in the case of the 2013-1D Certificates, 99.0% of the
principal amount thereof and, in the case of the 2013-2C Certificates, 99.0% of
the principal amount thereof. The Trustee shall not be obligated to deliver any
of the Offered Certificates except upon payment for all of the Offered
Certificates to be purchased as provided herein.

(b) The Initial Purchasers have advised the Trustee that they propose to offer
the Offered Certificates for resale upon the terms and subject to the conditions
set forth herein and in the Pricing Disclosure Package. Each of the Initial
Purchasers represents and warrants to, and agrees with, SBA Finance and the
Trustee that (i) it is purchasing the Offered Certificates pursuant to a private
sale exempt from registration under the Securities Act and in compliance with
any applicable state or foreign securities laws, (ii) neither it nor any of its
affiliates, nor any person acting on its behalf, has solicited offers for, or
offered or sold, and neither it, nor any of its affiliates, nor any person
acting on its behalf, will solicit offers for, or offer or sell, the Offered
Certificates by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act,
(iii) it has solicited and will solicit offers for the Offered Certificates only
from, and has offered or sold and will offer, sell or deliver the Offered
Certificates, as part of its initial offering, only to (A) persons whom it
reasonably believes to be qualified institutional buyers (“Qualified
Institutional Buyers”) as defined in Rule

 

16



--------------------------------------------------------------------------------

144A under the Securities Act (“Rule 144A”), or if any such person is buying for
one or more institutional accounts for which such person is acting as fiduciary
or agent, only when such person has represented to it that each such account is
a Qualified Institutional Buyer to whom notice has been given that such sale or
delivery is being made in reliance on Rule 144A and, in each case in
transactions in accordance with Rule 144A, (B) a limited number of other
entities that qualify as “accredited investors”, as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act (“IAIs”), that make certain
representations and agreements to the Trustee and the Initial Purchasers and
(C) to certain non-“U.S. Persons” in “Offshore Transactions” as defined in, and
in reliance on, Regulation S under the Securities Act, and (iv) (A) it has
complied and will comply with all applicable provisions of the Financial
Services and Markets Act 2000 (the “FSMA”) with respect to anything done by it
in relation to the Offered Certificates in, from, or otherwise involving the
United Kingdom, and it has only communicated or caused to be communicated and it
will only communicate or cause to be communicated any invitation or inducement
to engage in investment activity (within the meaning of section 21 of the FSMA)
received by it in connection with the issue or sale of any Offered Certificates,
in circumstances in which section 21(1) of the FSMA does not apply to the
Trustee, and (B) in relation to each Member State of the European Economic Area
(each, a “Relevant Member State”) with effect from and including the date on
which the Prospectus Directive is implemented in that Relevant Member State, it
has not made and will not make an offer of the Offered Certificates to the
public in that Relevant Member State other than:

(1) to any legal entity which is a qualified investor as defined in the
Prospectus Directive;

(2) to fewer than 150 natural or legal persons (other than qualified investors
as defined in the Prospectus Directive), as permitted under the Prospectus
Directive, subject to obtaining the prior consent of the relevant dealer or
dealers nominated by SBA Finance for any such offer; or

(3) in any other circumstances falling within Article 3(2) of the Prospectus
Directive.

For the purposes of the representation in clause (iv)(B) above, the expression
an “offer of Offered Certificates to the public” in relation to any Offered
Certificates in any Relevant Member State means the communication in any form
and by any means of sufficient information on the terms of the offer and the
Offered Certificates so as to enable an investor to decide to purchase or
subscribe for the Offered Certificates, as the same may be varied in that
Relevant Member State by any measure implementing the Prospectus Directive in
that Relevant Member State and the expression “Prospectus Directive” means
Directive 2003/71/EC and all amendments thereto, including Directive 2010/73/EU,
and any relevant implementing measure adopted by a Relevant Member State. The
Initial Purchasers agree that prior to or on the Closing Date the Initial
Purchasers shall furnish to each purchaser of any of the Offered Certificates a
copy of the Offering Memorandum. In addition to the foregoing, the Initial
Purchasers acknowledge and agree that SBA Finance, the Trustee and, for purposes
of the opinions to be delivered

 

17



--------------------------------------------------------------------------------

to the Initial Purchasers pursuant to Section 5, counsel for SBA Finance and for
the Initial Purchasers, respectively, may rely upon the accuracy of the
representations and warranties of the Initial Purchasers and their compliance
with their agreements contained in this Section 2 (except clause (i) of this
subsection (b)), and the Initial Purchasers hereby consent to such reliance.

(c) The Trustee acknowledges and agrees that the Initial Purchasers may sell
Offered Certificates to any affiliate of the Initial Purchasers and that any
such affiliate may sell Offered Certificates purchased by it to the Initial
Purchasers.

 

  3. Delivery of and Payment for the Offered Certificates.

(a) Delivery of and payment for the Offered Certificates shall be made at the
offices of Cadwalader, Wickersham & Taft LLP, New York, New York, or at such
other place as shall be agreed upon by the Representatives, SBA Finance and the
Trustee, at 10:00 A.M., New York City time, on April 18, 2013, or at such other
time or date, not later than seven full business days thereafter, as shall be
agreed upon by the Representatives, SBA Finance and the Trustee (such date and
time of payment and delivery being referred to herein as the “Closing Date”).

(b) On the Closing Date, payment of the purchase price for the Offered
Certificates shall be made to the Trustee by wire or book-entry transfer of
same-day funds to such account or accounts as the Trustee shall specify prior to
the Closing Date or by such other means as the parties hereto shall agree prior
to the Closing Date against delivery to Barclays Capital Inc. on behalf of the
Initial Purchasers of the Offered Certificates as described herein. Time shall
be of the essence, and delivery at the time and place specified pursuant to this
Agreement is a further condition of the obligation of the Initial Purchasers
hereunder. Upon delivery, the Offered Certificates shall be in definitive form,
registered in such names and in such denominations as the Representatives shall
have requested in writing not less than two full business days prior to the
Closing Date, in the case of any Offered Certificates being resold to IAIs on
the Closing Date, and otherwise in global form, registered in the name of The
Depository Trust Company (“DTC”) or its nominee and delivered through the
facilities of DTC. SBA Finance agrees to make the definitive certificates and
one or more global certificates evidencing the Offered Certificates available
for inspection by the Representatives in New York, New York at least 24 hours
prior to the Closing Date.

 

  4. Further Agreements of SBA Finance

SBA Finance agrees with the Initial Purchasers:

(a) (i) to advise the Representatives promptly and, if requested, confirm such
advice in writing, of the happening of any event which makes any statement of a
material fact made in the Pricing Disclosure Package or the Offering Memorandum
untrue or which requires the making of any additions to or changes in the
Offering Memorandum in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (ii) to advise the
Representatives promptly of any order

 

18



--------------------------------------------------------------------------------

preventing or suspending the use of the Pricing Disclosure Package or the
Offering Memorandum, of any suspension of the qualification of the Offered
Certificates for offering or sale in any jurisdiction and of the initiation or
threatening of any proceeding for any such purpose and (iii) to use commercially
reasonable efforts to prevent the issuance of any such order preventing or
suspending the use of the Pricing Disclosure Package or the Offering Memorandum
or suspending any such qualification and, if any such suspension is issued, to
obtain the lifting thereof at the earliest possible time;

(b) to prepare the Offering Memorandum in a form reasonably acceptable to the
Initial Purchasers and to furnish promptly to the Initial Purchasers and counsel
for the Initial Purchasers, without charge, as many copies of the Preliminary
Offering Memorandum and the Offering Memorandum (and any amendments or
supplements thereto) as may be reasonably requested;

(c) not to amend or supplement the Offering Memorandum unless the Initial
Purchasers shall previously have been advised of, and shall not have reasonably
objected to, such amendment or supplement within a reasonable time, but in any
event not longer than five days after being furnished a copy of such amendment
or supplement;

(d) if, at any time prior to completion of the resale of the Offered
Certificates by the Initial Purchasers, any event shall occur that, in the
judgment of SBA Finance or in the judgment of counsel to the Initial Purchasers,
makes any statement of a material fact in the Offering Memorandum untrue or that
requires the making of any additions to or changes in the Offering Memorandum in
order to make the statements in the Offering Memorandum, in light of the
circumstances at the time that the Offering Memorandum is delivered to
prospective investors, not misleading, or if it is necessary to amend or
supplement the Offering Memorandum to comply with any applicable laws, to
promptly notify the Representatives of such event and prepare an appropriate
amendment or supplement to the Offering Memorandum so that (i) the statements in
the Offering Memorandum as amended or supplemented will, in light of the
circumstances at the time that the Offering Memorandum is delivered to
prospective investors, not be misleading and (ii) the Offering Memorandum will
comply with applicable law;

(e) for so long as the Offered Certificates are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, to
furnish to holders of the Offered Certificates and prospective purchasers of the
Offered Certificates designated by such holders, upon request of such holders or
such prospective purchasers, the information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act (the foregoing agreement being for
the benefit of the holders from time to time of the Offered Certificates and
prospective purchasers of the Offered Certificates designated by such holders);

(f) to promptly take from time to time such actions as the Representatives may
reasonably request to qualify the Offered Certificates for offering and sale
under the securities or Blue Sky laws of such jurisdictions as the
Representatives may designate and to continue such qualifications in effect for
so long as required for the resale of the Offered Certificates; and to arrange
for the determination of the eligibility for investment

 

19



--------------------------------------------------------------------------------

of the Offered Certificates under the laws of such jurisdictions as the
Representatives may request; provided that none of the Closing Date Borrowers or
the Trustee on behalf of the holders of the Certificates shall be obligated to
qualify as a foreign corporation in any jurisdiction in which it is not so
qualified or to file a general consent to service of process in any jurisdiction
in which it is not now so subject;

(g) to use its reasonable best efforts to do and perform all things required to
be done and performed under this Agreement by it prior to or after the Closing
Date and to satisfy all conditions precedent on its part to the delivery of the
Offered Certificates;

(h) to assist the Representatives in arranging for the Offered Certificates to
be eligible for clearance and settlement through DTC;

(i) not to, and to cause its affiliates not to, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as such term is
defined in the Securities Act) that would be integrated with the sale of the
Offered Certificates in a manner which would require the registration under the
Securities Act of the sale to the Initial Purchasers or the resale to investors
hereunder of the Offered Certificates;

(j) not to, and to use its best efforts to cause its controlled affiliates not
to, either alone or with one or more other persons, offer or sell the Offered
Certificates by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) under the Securities Act or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act; and not to offer, sell, contract to sell or otherwise dispose
of, directly or indirectly, any securities under circumstances where such offer,
sale, contract or disposition would cause the exemption afforded by
Section 4(a)(2) of the Securities Act to cease to be applicable to the offering
and sale of the Offered Certificates as contemplated by this Agreement and the
Preliminary Offering Memorandum;

(k) with respect to any Offered Certificates sold in reliance on Rule 903 under
the Securities Act, not to, and to use its best efforts to cause its controlled
affiliates not to, either alone or with one or more other persons, offer or sell
the Offered Certificates in the United States by means of any directed selling
effort within the meaning of Rule 902 or otherwise in violation of the offering
restriction requirements of Regulation S under the Securities Act;

(l) for a period of 60 days from the date of the Offering Memorandum, not to,
directly or indirectly, sell, contract to sell, grant any option to purchase,
issue any instrument convertible into or exchangeable for, or otherwise transfer
or dispose of, any securities issued by the Trust or any other securities backed
by wireless communications sites and related leases and licenses owned by SBA
Parent or any of its affiliates, except with the prior written consent of the
Initial Purchasers;

(m) in connection with the offering of the Offered Certificates, until the
Representatives shall have notified SBA Finance of the completion of the resale
of the Offered Certificates, not to, and to cause its affiliated purchasers (as
defined in Regulation M under the Exchange Act) not to, either alone or with one
or more other

 

20



--------------------------------------------------------------------------------

persons, bid for or purchase, for any account in which it or any of its
affiliated purchasers has a beneficial interest, any Offered Certificates, or
attempt to induce any person to purchase any Offered Certificates; and not to,
and to cause its affiliated purchasers not to, make bids or purchase for the
purpose of creating actual, or apparent, active trading in or of raising the
price of the Offered Certificates;

(n) in connection with the offering of the Offered Certificates, until the
Representatives shall have notified SBA Finance of the completion of the initial
resale of the Offered Certificates by the Initial Purchasers, to extend to each
prospective investor, at the request of the Initial Purchasers, the reasonable
opportunity to discuss with, and obtain information from, SBA Finance and its
affiliates concerning their businesses, management and financial affairs, the
Offered Certificates and the terms and conditions of the offering thereof, to
the extent SBA Finance and its affiliates possess the same or can acquire it
without unreasonable effort or expense;

(o) to cause the net proceeds from the sale of the Offered Certificates to be
applied as set forth in the Preliminary Offering Memorandum and the Offering
Memorandum under the heading “Use of Proceeds”, including to the payment of all
fees owing to the Initial Purchasers and the fees and expenses set forth in
Section 9 hereof;

(p) to the extent that the ratings to be provided with respect to the Offered
Certificates as set forth in the Pricing Disclosure Package and the Offering
Memorandum by Fitch, Inc. (“Fitch”) and Moody’s Investors Service, Inc.
(“Moody’s”) are conditional upon the furnishing of documents or the taking of
any other actions by SBA Finance or any of its affiliates, to furnish such
documents and take any such other action;

(q) to comply with the 17g-5 Representation in all material respects; and

(r) for a period from the date of this Agreement until the retirement of the
Offered Certificates, to cause to be furnished to the Initial Purchasers, as
soon as practicable after becoming available, copies of (i) (A) the annual
statement of compliance delivered by the Servicer to the Trustee under the Trust
Agreement, (B) the annual independent public accountants’ servicing report
furnished to the Trustee pursuant to the Trust Agreement, (C) any reports
distributed by the Servicer pursuant to Section 4.02(a) or (e) of the Trust
Agreement and (D) from time to time, such other information concerning the
Offered Certificates which may be furnished by the Servicer to the extent SBA
Finance possesses the same or can acquire it without unreasonable effort or
expense and (ii) (A) all annual and periodic financial reports furnished to the
Servicer or the Trustee by any of the Transaction Parties or SBA Parent and
(B) all material reports, information and correspondence sent to holders of the
Offered Certificates.

 

  5. Conditions to Obligations of Initial Purchasers and Trust.

The obligations of the Initial Purchasers hereunder are subject to the accuracy,
on and as of the date hereof and the Closing Date, of the representations and
warranties of SBA Finance contained herein, to the accuracy of the statements of
the other Transaction Parties and their respective officers made in any
certificates delivered pursuant hereto, to the performance by SBA Finance of its
obligations hereunder and to each of the following additional terms and
conditions:

(a) The Offering Memorandum (and any amendments or supplements thereto) shall
have been printed and copies distributed to the Initial Purchasers not later
than 11:00 a.m., New York City time, on the fourth business day following the
date of this Agreement, or at such later date and time as the Representatives
may approve in writing; and no stop order suspending the sale of the Offered
Certificates in any jurisdiction shall have been issued and no proceeding for
that purpose shall have been commenced or shall be pending or threatened;

 

21



--------------------------------------------------------------------------------

(b) The Initial Purchasers shall not have discovered and disclosed to SBA
Finance on or prior to the Closing Date that (i) the Pricing Disclosure Package,
as of the Applicable Time, contained an untrue statement of a fact which, in the
opinion of counsel for the Initial Purchasers, is material or omits to state any
fact which, in the opinion of such counsel, is material and is necessary to make
the statements therein, in light of the circumstances existing as of the
Applicable Time, not misleading or (ii) the Pricing Disclosure Package or the
Offering Memorandum, or any amendment or supplement thereto, contains an untrue
statement of a fact which, in the opinion of counsel for the Initial Purchasers,
is material or omits to state any fact which, in the opinion of such counsel, is
material and is necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of the Transaction Documents and the
Offering Memorandum, and all other legal matters relating to the Transaction
Documents and the transactions contemplated thereby, shall be reasonably
satisfactory in all material respects to the Initial Purchasers, and SBA Finance
and the Transaction Parties shall have furnished to the Initial Purchasers all
documents and information that they or their counsel may reasonably request to
enable them to pass upon such matters;

(d) On the date hereof, SBA Finance shall have furnished to the Representatives
a letter from E&Y (the “Initial Letter”), addressed to the Initial Purchasers
and dated the date hereof concerning the accounting and financial information
with respect to SBA Parent and its subsidiaries included or incorporated by
reference in the Preliminary Offering Memorandum and certain statistical
information with respect to the Closing Date Borrowers set forth in the
Preliminary Offering Memorandum;

(e) SBA Finance shall have furnished to the Representatives a letter from E&Y
(the “Bring-Down Letter”), addressed to the Initial Purchasers and dated the
Closing Date concerning the accounting and financial information with respect to
SBA Parent and its subsidiaries included or incorporated by reference in the
Offering Memorandum and certain statistical information with respect to the
Closing Date Borrowers set forth in the Offering Memorandum and (i) confirming

 

22



--------------------------------------------------------------------------------

that they are independent public accountants with respect to SBA Parent and its
subsidiaries within the meaning of Rule 101 of the Code of Professional Conduct
of the AICPA and its interpretations and rulings thereunder, (ii) stating, as of
the date of the Bring-Down Letter (or, with respect to matters involving changes
or developments since the respective dates as of which specified financial
information is included or incorporated by reference in the Offering Memorandum,
as of a date not more than three business days prior to the date of the
Bring-Down Letter), that the conclusions and findings of such accountants with
respect to the financial information and other matters covered by the Initial
Letter are accurate and (iii) confirming in all material respects the
conclusions and findings set forth in the Initial Letter;

(f) SBA Finance shall have furnished to the Representatives (i) a report from
Deloitte & Touche LLP (“Deloitte”), dated April 4, 2013, in form and substance
reasonably satisfactory to the Representatives, concerning certain agreed upon
procedures performed in respect of the information presented in the Preliminary
Offering Memorandum on the Cover and under the captions “Security Summary,”
“Summary of Memorandum,” “Risk Factors,” “The Business of the Closing Date
Borrowers,” “The Closing Date Sites,” “Description of the Mortgage Loan,”
“Description of the Securities” and “Yield and Maturity Considerations” and
certain information in the Sales Slides (as hereinafter defined) addressed to
the Initial Purchasers, (ii) a report from Deloitte, dated April 4, 2013, in
form and substance reasonably satisfactory to the Representatives, concerning
certain agreed upon procedures performed in respect of the information presented
in the Offering Memorandum on the Cover and under the captions “Security
Summary,” “Summary of Memorandum,” “Risk Factors,” “The Business of the Closing
Date Borrowers,” “The Closing Date Sites,” “Description of the Mortgage Loan,”
“Description of the Securities” and “Yield and Maturity Considerations”
addressed to the Initial Purchasers, (iii) a report from Deloitte, dated
April 4, 2013, in form and substance reasonably satisfactory to the
Representatives, concerning certain agreed upon procedures performed in respect
of the information presented in the data file containing certain information
pertaining to wireless communication sites, tenant leases, and wireless
communication towers;

(g) The Closing Date Transaction Documents shall have been executed and
delivered by the parties thereto in form satisfactory to the Representatives;
the Transaction Documents shall be in full force and effect, the representations
and warranties of the parties thereto contained in the Transaction Documents
shall be true and correct and each of such parties shall have performed its
obligations thereunder required to be performed on or prior to the Closing Date;

(h) The Offered Certificates shall have been duly executed and delivered by the
Trustee and duly authenticated by the Certificate Registrar and shall be
eligible for clearance and settlement through DTC;

 

23



--------------------------------------------------------------------------------

(i) The Representatives and the Trustee shall have received a letter from
Moody’s stating that the 2013-1C Certificates and the 2013-2C Certificates have
received a rating of “A2” and the 2013-1D Certificates have received a rating of
“Baa2” and a letter from Fitch stating that the 2013-1C Certificates and the
2013-2C Certificates have received a rating of “A” and the 2013-1D Certificates
have received a rating of “BBB”;

(j) Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, the Nasdaq National Market or in the over-the-counter
market, or trading in any securities of SBA Parent on any exchange or in the
over-the-counter market, shall have been suspended or minimum prices shall have
been established on any such exchange or such market by the Securities and
Exchange Commission, by such exchange or by any other regulatory body or
governmental authority having jurisdiction, (ii) a material disruption in
securities settlement, payment or clearance services in the United States,
(iii) a banking moratorium shall have been declared by Federal or state
authorities, (iv) any attack on, outbreak or escalation of hostilities or act of
terrorism involving the United States, any declaration of war by Congress or any
other national or international calamity, crisis or emergency if, in the
judgment of the Representatives, the effect of any such attack, outbreak,
escalation, act, declaration, calamity, crisis or emergency makes it impractical
or inadvisable to proceed with the completion of the offering or sale of and
payment for the Offered Certificates, or (v) the occurrence of any other
calamity, crisis (including without limitation as a result of terrorist
activities), or material adverse change in general economic, political or
financial conditions (or the effect of international conditions on the financial
markets in the United States shall be such) as to make it, in the judgment of
the Representatives, impracticable or inadvisable to proceed with the public
offering or delivery of the Offered Certificates being delivered on the Closing
Date on the terms and in the manner contemplated by this Agreement and in the
Offering Memorandum (exclusive of any amendment or supplement thereto) or that,
in the judgment of the Representatives, would materially and adversely affect
the financial markets or the markets for the Offered Certificates and or debt or
equity securities;

(k) Since the date as of which information is given in the Pricing Disclosure
Package, there shall not have occurred any change, or any development which
would reasonably be expected to involve a prospective change, in or affecting
the financial condition, or in the business, assets or results of operations, of
SBA Finance or any Transaction Party, or in the Trust Fund, other than as set
forth in or contemplated by the Pricing Disclosure Package and the Offering
Memorandum at the date of this Agreement, the effect of which is, in the
Representatives’ judgment, such as to make it impracticable or inadvisable to
market or sell the Offered Certificates on the terms and in the manner
contemplated in the Preliminary Offering Memorandum and the Offering Memorandum
(exclusive of any amendment or supplement thereto);

 

24



--------------------------------------------------------------------------------

(l) The Representatives and the Trustee shall have received (i) all title
insurance policies (or a marked, signed and predated commitment to issue all
title insurance policies) and all endorsements to previously issued title
insurance policies required to be delivered to the Servicer in connection with
the addition of the Additional Borrower Sites and the Closing Date Mortgage Loan
Increases pursuant to the Loan Agreement and (ii) evidence reasonably
satisfactory to the Representatives and their counsel, that (A) all amendments
to all Mortgages with respect to all Mortgaged Sites of the Existing Borrowers
included in the Closing Date Sites, all Mortgages with respect to all Mortgaged
Sites of the SBA IV Borrowers included in the Closing Date Sites and all
assignments of rent with respect to the Other Sites included in the Closing Date
Sites have been properly prepared and duly executed by the Closing Date
Borrowers, (B) all UCC-1 financing statements required to be filed on or prior
to the Closing Date pursuant to the Transaction Documents have been prepared and
are ready to be filed and (C) on or prior to the Closing Date, 26 Ground Lease
Sites owned by the Existing Borrowers but excluded from the Closing Date Sites
(as defined in the Pricing Disclosure Package) have been assigned or terminated
in accordance with the terms of Section 5.21(A)(ii) of the Loan Agreement;

(m) On or before the Closing Date, the organizational documents of each of the
SBA IV Borrowers shall have been amended to limit its respective purpose and to
add certain provisions consistent with current rating agency criteria for
special purpose subsidiaries and copies of such documents shall have been
furnished to the Representatives and shall be reasonably satisfactory to the
Representatives;

(n) (1) The Representatives and the Trustee shall have received an opinion of
Cadwalader, Wickersham & Taft LLP, special New York counsel to SBA Finance and
the Transaction Parties, dated the Closing Date and addressed to the Initial
Purchasers, regarding due authorization, execution and delivery of the
Transaction Documents by SBA Holdings, the Guarantor, SBA Properties, SBA
Structures, SBA Sites, SBA Infrastructure, SBA Monarch III, SBA TC PR, SBA TC,
SBA Towers IV and SBA Monarch I and, with respect to the Transaction Documents
to which the Depositor is a party, the Depositor, due authorization of the
direction by the Closing Date Borrowers to the Trustee and the Certificate
Registrar to execute and authenticate the Offered Certificates, due
authorization of the order by the Depositor to the Trustee to enter into this
Agreement, with respect to the Transaction Parties, the enforceability of
certain Transaction Documents, the Offered Certificates’ entitlement to the
benefits of the Trust Agreement, required authorizations and consents of federal
and New York governmental authorities, no violations of federal or New York law
or regulation, the validity of the security interests created under the
Transaction Documents, the perfection and priority of those security interests
created under the Transaction Documents the perfection and priority of which is
governed by New York law, the exemption from registration of the Offered
Certificates under the Securities Act, the exemption from qualification of the
Trust Agreement under

 

25



--------------------------------------------------------------------------------

the Trust Indenture Act, the exemption from regulation as an “investment
company” under the 1940 Act of SBA Holdings, the Guarantor and the Closing Date
Borrowers and such other matters as the Representatives may reasonably request,
each in form and substance reasonably satisfactory to the Representatives and
their counsel;

(2) The Representatives shall have received an opinion of Cadwalader,
Wickersham & Taft LLP, special New York counsel to SBA Finance and the
Transaction Parties, dated the Closing Date and addressed to the Initial
Purchasers, regarding the accuracy of the descriptions of the Transaction
Documents in the Pricing Disclosure Package and the Offering Memorandum and
securities law matters, including negative assurances concerning the Pricing
Disclosure Package as of the Applicable Time and the Offering Memorandum as of
its date and the Closing Date and such other matters as the Representatives may
reasonably request, each in form and substance reasonably satisfactory to the
Representatives and their counsel;

(o) The Representatives and the Trustee shall have received an opinion of
Cadwalader, Wickersham & Taft LLP, special New York counsel to the Transaction
Parties, dated the Closing Date and addressed to the Initial Purchasers,
regarding the substantive nonconsolidation of the assets and liabilities of the
Closing Date Borrowers, SBA Holdings or the Guarantor with those of SBA Finance,
in form and substance reasonably satisfactory to the Representatives and their
counsel;

(p) The Representatives and the Trustee shall have received an opinion of
Cadwalader, Wickersham & Taft LLP, special counsel to SBA Finance, dated the
Closing Date and addressed to the Initial Purchasers, to the effect that the
statements made in the Preliminary Offering Memorandum and the Offering
Memorandum under the captions “Certain U.S. Federal Income Tax Considerations”
and “Certain ERISA Considerations” to the extent such statements summarize
material tax consequences or material consequences under ERISA, respectively, of
the purchase, beneficial ownership and disposition of the Offered Certificates
to the holders thereof described therein, constitute accurate summaries of the
matters described therein in all material respects, and will confirm its opinion
under the caption “Certain U.S. Federal Income Tax Considerations” that the
Trust will be treated as a mere security device or, alternatively, as one or
more grantor trusts and will not be taxable as a corporation for U.S. federal
income tax purposes, in form and substance reasonably satisfactory to the
Representatives and their counsel;

(q) The Representatives and the Trustee shall have received an opinion of
Greenberg Traurig LLP, Florida counsel to SBA Finance, the Manager, the
Sub-Manager and SBA USVI II, dated the Closing Date and addressed to the Initial
Purchasers, regarding organizational matters, power and authority, due
authorization, execution and delivery of the Transaction Documents by SBA

 

26



--------------------------------------------------------------------------------

Finance, the Manager, the Sub-Manager and SBA USVI II, absence of litigation, no
conflicts with organizational documents, Florida laws or regulations, court
orders or contracts, required authorizations and consents of Florida
governmental authorities, the exemption from regulation as an “investment
company” under the 1940 Act of SBA Finance, the Manager and the Sub-Manager and
such other matters as the Representatives may reasonably request, in form and
substance reasonably satisfactory to the Representatives and their counsel;

(r) The Representatives and the Trustee shall have received an opinion of
Greenberg and Traurig LLP, Florida counsel to SBA USVI II, regarding the filing
of UCC-1 financing statements and the perfection and priority of the security
interests created under the Transaction Documents the perfection and priority of
which is governed by Florida law, in form and substance reasonably satisfactory
to the Representatives and their counsel;

(s) The Representatives and the Trustee shall have received an opinion of
Dudley, Topper and Feuerzeig, LLP, U.S. Virgin Islands counsel to SBA USVI, or
other counsel reasonably satisfactory to the Representatives and their counsel,
dated the Closing Date and addressed to the Initial Purchasers, regarding
organizational matters, power and authority, due authorization, execution and
delivery of the Transaction Documents by SBA USVI, absence of litigation, no
conflicts with organizational documents, U.S. Virgin Islands laws or
regulations, court orders or contracts, required authorizations and consents of
U.S. Virgin Islands governmental authorities, regarding the filing of UCC-1
financing statements and the perfection and priority of the security interests
created under the Transaction Documents the perfection and priority of which is
governed by U.S. Virgin Islands law and such other matters as the
Representatives may reasonably request, in form and substance reasonably
satisfactory to the Representatives and their counsel;

(t) The Representatives and the Trustee shall have received an opinion of The
Delaware Counsel Group LLP, special Delaware counsel to the Depositor, SBA
Holdings, the Guarantor, SBA Properties, SBA Structures, SBA Sites, SBA
Infrastructure, SBA Monarch III, SBA TC PR, SBA TC, SBA Towers IV and SBA
Monarch I, regarding the due organization of each of the Depositor, SBA
Holdings, the Guarantor, SBA Properties, SBA Structures, SBA Sites, SBA
Infrastructure, SBA Monarch III, SBA TC PR, SBA TC, SBA Towers IV and SBA
Monarch I, no conflicts with organizational documents and Delaware laws or
regulations, the enforceability of the limited liability company agreement of
each of the Depositor, SBA Holdings, the Guarantor, SBA Properties, SBA
Structures, SBA Sites, SBA Infrastructure, SBA Monarch III, SBA TC PR, SBA TC,
SBA Towers IV and SBA Monarch I, including certain provisions thereof relating
to the filing of a voluntary bankruptcy petition, the rights of a judgment
creditor of such members against the property of the Depositor, SBA Holdings,
the Guarantor, SBA Properties, SBA Structures, SBA Sites, SBA Infrastructure,
SBA Monarch III, SBA TC PR, SBA TC, SBA Towers IV and SBA Monarch I,

 

27



--------------------------------------------------------------------------------

as applicable, treatment as a separate legal entity and the impact of the
bankruptcy or dissolution of such members on the Depositor, SBA Holdings, the
Guarantor, SBA Properties, SBA Structures, SBA Sites, SBA Infrastructure, SBA
Monarch III, SBA TC PR, SBA TC, SBA Towers IV and SBA Monarch I, as applicable,
in form and substance reasonably satisfactory to the Representatives and their
counsel;

(u) The Representatives and the Trustee shall have received an opinion of The
Delaware Counsel Group LLP, special Delaware counsel to the Depositor, SBA
Holdings, the Guarantor, SBA Properties, SBA Structures, SBA Sites, SBA
Infrastructure, SBA Monarch III, SBA TC PR, SBA TC, SBA Towers IV and SBA
Monarch I, regarding the applicability of Delaware law to the determination of
what persons have the authority to file a voluntary bankruptcy petition on
behalf of each of the Depositor, SBA Holdings, the Guarantor, SBA Properties,
SBA Structures, SBA Sites, SBA Infrastructure, SBA Monarch III, SBA TC PR, SBA
TC, SBA Towers IV and SBA Monarch I, as applicable, in form and substance
reasonably satisfactory to the Representatives and their counsel;

(v) The Representatives and the Trustee shall have received an opinion of The
Delaware Counsel Group LLP, special Delaware counsel to the Depositor, SBA
Holdings, the Guarantor, SBA Properties, SBA Structures, SBA Sites, SBA
Infrastructure, SBA Monarch III, SBA TC PR, SBA TC, SBA Towers IV and SBA
Monarch I, regarding the filing of UCC-1 financing statements and the perfection
and priority of the security interests created under the Transaction Documents
the perfection and priority of which is governed by Delaware law, in form and
substance reasonably satisfactory to the Representatives and their counsel;

(w) The Representatives shall have received opinions of counsel to the Trustee
and Certificate Registrar dated the Closing Date and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Representatives
and their counsel;

(x) The Representatives and the Trustee shall have received an opinion of
Andrascik & Tita LLC, counsel to the Servicer, dated the Closing Date and
addressed to the Initial Purchasers, including, among other matters, negative
assurances concerning the Servicer Information included in the Pricing
Disclosure Package as of the Applicable Time and the Offering Memorandum as of
its date and the Closing Date, in form and substance reasonably satisfactory to
the Representatives and their counsel;

(y) The Representatives and the Trustee shall have received an opinion of Wiley
Rein & Fielding, FCC counsel to SBA Finance and the Closing Date Borrowers,
dated the Closing Date and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representatives and their counsel;

 

28



--------------------------------------------------------------------------------

(z) The Representatives shall have received an opinion of Simpson Thacher &
Bartlett LLP, dated the Closing Date and addressed to the Initial Purchasers,
with respect to the validity of the Offered Certificates and such other matters
as the Representatives may reasonably request;

(aa) The Representatives and the Trustee shall have received copies of any
opinions of counsel to the Transaction Parties supplied to the Rating Agencies,
the Servicer or the Trustee in connection with the issuance of the Offered
Securities which opinions shall be dated the Closing Date and addressed to the
Initial Purchasers or accompanied by reliance letters addressed to the Initial
Purchasers;

(bb) The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Board of Directors, the
President, any Vice President or the Treasurer of SBA Finance, dated the Closing
Date, in which each such officer shall state that (i) the representations and
warranties of SBA Finance in this Agreement are true and correct on and as of
the Closing Date; (ii) that SBA Finance has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to the Closing Date; and (iii) he or she has carefully examined the
Pricing Disclosure Package and the Offering Memorandum and, in his or her
opinion the Pricing Disclosure Package, as of the Applicable Time and as of the
Closing Date, and the Offering Memorandum, as of its date and as of the Closing
Date, did not and do not contain any untrue statement of a material fact and did
not and do not omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(cc) The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Board of Directors, the
President, any Vice President or the Treasurer of each of the Closing Date
Borrowers, dated the Closing Date, in which each such officer shall state that
(i) the representations and warranties of such Closing Date Borrower in the
Transaction Documents to which such Closing Date Borrower is a party are true
and correct on and as of the Closing Date; (ii) that such Closing Date Borrower
has complied with all agreements and satisfied all conditions on its part to be
performed or satisfied under the Transaction Documents at or prior to the
Closing Date; and (iii) he or she has carefully examined the Pricing Disclosure
Package and the Offering Memorandum and, in his or her opinion the Pricing
Disclosure Package, as of the Applicable Time and as of the Closing Date, and
the Offering Memorandum, as of its date and as of the Closing Date, did not and
do not contain any untrue statement of a material fact and did not and do not
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;

(dd) The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Managers, the President,
any Vice President or the Treasurer of SBA Holdings, dated the Closing Date, in

 

29



--------------------------------------------------------------------------------

which each such officer shall state that (i) the representations and warranties
of SBA Holdings in the Transaction Documents to which SBA Holdings is a party
are true and correct on and as of the Closing Date; and (ii) that SBA Holdings
has complied with all agreements and satisfied all conditions on its part to be
performed or satisfied under the Transaction Documents at or prior to the
Closing Date;

(ee) The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Managers, the President,
any Manager, any Vice President or the Treasurer of the Guarantor, dated the
Closing Date, in which each such officer shall state that (i) the
representations and warranties of the Guarantor in the Transaction Documents to
which the Guarantor is a party are true and correct on and as of the Closing
Date; and (ii) that the Guarantor has complied with all agreements and satisfied
all conditions on its part to be performed or satisfied under the Transaction
Documents at or prior to the Closing Date; and

(ff) The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Board of Directors, the
President, any Vice President or the Treasurer of the Manager, dated the Closing
Date, in which each such officer shall state that (i) the representations and
warranties of the Manager in the Transaction Documents to which the Manager is a
party are true and correct on and as of the Closing Date; and (ii) that the
Manager has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied under the Transaction Documents at or prior to
the Closing Date.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

  6. Termination.

The obligations of the Initial Purchasers hereunder may be terminated by the
Initial Purchasers in their absolute discretion, by notice given to and received
by the Trustee and SBA Finance prior to delivery of and payment for the Offered
Certificates if, prior to that time, any event described in Sections 5(j) or
5(k) shall have occurred and be continuing.

 

  7. Indemnification and Contribution.

(a) SBA Finance hereby agrees to indemnify and hold harmless each Initial
Purchaser, its directors, officers and employees and each person, if any, who
controls such Initial Purchaser within the meaning of the Securities Act, from
and against any loss, claim, damage or liability, joint or several, or any
action in respect thereof (including, but not limited to, any loss, claim,
damage, liability or action relating to

 

30



--------------------------------------------------------------------------------

purchases and sales of Offered Certificates), to which such Initial Purchaser,
director, officer, employee or controlling person may become subject, under the
Securities Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained (A) in the Pricing Disclosure
Package or the Offering Memorandum or in any amendment or supplement thereto or
(B) in any materials or information provided to investors by, or with the
approval of, SBA Finance, in connection with the marketing of the offering and
sale of the Offered Certificates, including the sales presentation dated
April 1, 2013 (the “Sales Slides”) and any roadshow or other investor
presentation made to investors by or on behalf of SBA Finance (whether in person
or electronically) (collectively, the “Marketing Materials”), (ii) the omission
or alleged omission to state in the Pricing Disclosure Package or the Offering
Memorandum or in any amendment or supplement thereto or in any Marketing
Materials, any material fact required to be stated therein or necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, (iii) the website maintained in compliance with
Rule 17g-5 under the Exchange Act by or on behalf of SBA Finance, the Closing
Date Borrowers, the Guarantor or SBA Holdings in connection with the offering of
the Offered Certificates, or (iv) any act or failure to act or any alleged act
or failure to act by such Initial Purchaser in connection with, or relating in
any manner to, the Offered Certificates or the offering contemplated hereby, and
which is included as part of or referred to in any loss, claim, damage,
liability or action arising out of or based upon matters covered by clauses (i),
(ii) or (iii) above (provided that SBA Finance shall not be liable under clause
(iv) to the extent that it is determined in a final judgment by a court of
competent jurisdiction that such loss, claim, damage, liability or action
resulted directly from any such acts or failures to act undertaken or omitted to
be taken by such Initial Purchaser through its gross negligence or willful
misconduct); and shall reimburse such Initial Purchaser and each such director,
officer, employee or controlling person promptly upon demand for any legal or
other expenses reasonably incurred by such Initial Purchaser, director, officer,
employee or controlling person in connection with investigating or defending or
preparing to defend against any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that SBA Finance shall not be
liable in any such case to the extent that any such loss, claim, damage,
liability or action arises out of, or is based upon, any untrue statement or
alleged untrue statement or omission or alleged omission made in the Pricing
Disclosure Package or the Offering Memorandum or in any amendment or supplement
thereto or in any Marketing Materials in reliance upon and in conformity with
(i) the Initial Purchasers’ Information or (ii) the information set forth in the
Preliminary Offering Memorandum and the Offering Memorandum under the heading
“Description of the Trust Agreement—The Servicer” (the “Servicer Information”).
The foregoing indemnity agreement is in addition to any liability which SBA
Finance may otherwise have to such Initial Purchaser or to any director,
officer, employee or controlling person of such Initial Purchaser.

(b) Each of the Initial Purchasers, severally and not jointly, shall indemnify
and hold harmless SBA Finance, its directors, officers, employees, and each
person, if any, who controls SBA Finance within the meaning of the Securities
Act, from and against any loss, claim, damage or liability, joint or several, or
any action in respect thereof, to

 

31



--------------------------------------------------------------------------------

which SBA Finance or any such director, officer, employee or controlling person
may become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained (A) in
the Pricing Disclosure Package or the Offering Memorandum or in any amendment or
supplement thereto or (B) the Marketing Materials or (ii) the omission or
alleged omission to state in the Pricing Disclosure Package or the Offering
Memorandum or in any amendment or supplement thereto or in any Marketing
Materials, any material fact required to be stated therein or necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, but in each case only to the extent that the
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with the Initial Purchasers’
Information, and shall reimburse SBA Finance and any such director, officer,
employee or controlling person for any legal or other expenses reasonably
incurred by SBA Finance or any such director, officer, employee or controlling
person in connection with investigating or defending or preparing to defend
against any such loss, claim, damage, liability or action as such expenses are
incurred. The foregoing indemnity agreement is in addition to any liability
which the Initial Purchasers may otherwise have to SBA Finance or any such
director, officer, employee or controlling person.

(c) Promptly after receipt by an indemnified party under this Section 7 of the
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 7, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 7 except to the extent it has been materially
prejudiced by such failure and, provided, further, that the failure to notify
the indemnifying party shall not relieve it from any liability which it may have
to an indemnified party otherwise than under this Section 7. If any such claim
or action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 7 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Initial Purchasers shall have the right to employ counsel (in addition to
local counsel, if necessary) to represent jointly the Initial Purchasers and
their respective directors, officers, employees and controlling persons who may
be subject to liability arising out of any claim in respect of which indemnity
may be sought by the Initial Purchasers against SBA Finance under this Section 7
if, in the reasonable judgment of the Initial Purchasers, it is advisable for
the Initial Purchasers and those directors, officers, employees and controlling
persons to be jointly represented by separate counsel, and in that event the
fees and expenses of such separate counsel shall be paid by SBA Finance. No
indemnifying party shall (i) without

 

32



--------------------------------------------------------------------------------

the prior written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes (x) an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and (y) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of the indemnified party, or (ii) be liable for any
settlement of any such action effected without its written consent (which
consent shall not be unreasonably withheld), but if settled with the consent of
the indemnifying party or if there be a final judgment of the plaintiff in any
such action, the indemnifying party agrees to indemnify and hold harmless any
indemnified party from and against any loss or liability by reason of such
settlement or judgment.

(d) If the indemnification provided for in this Section 7 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 7(a) or 7(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability, or action in respect thereof, (i) in such proportion as
shall be appropriate to reflect the relative benefits received by SBA Finance
and its affiliates on the one hand and the Initial Purchasers on the other from
the offering of the Offered Certificates or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of SBA Finance and its affiliates on the
one hand and the Initial Purchasers on the other with respect to the statements
or omissions which resulted in such loss, claim, damage or liability, or action
in respect thereof, as well as any other relevant equitable considerations. The
relative benefits received by SBA Finance and its affiliates on the one hand and
the Initial Purchasers on the other with respect to such offering shall be
deemed to be in the same proportion as the total net proceeds from the offering
of the Offered Certificates purchased under this Agreement (before deducting
expenses) received by SBA Finance and its affiliates, on the one hand, and the
total discounts and commissions received by the Initial Purchasers with respect
to the Offered Certificates purchased under this Agreement, on the other hand,
bear to the total gross proceeds from the offering of the Offered Certificates
under this Agreement. The relative fault shall be determined by reference to
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by SBA
Finance or its affiliates, or the Initial Purchasers, the intent of the parties
and their relative knowledge, access to information and opportunity to correct
or prevent such statement or omission. SBA Finance and the Initial Purchasers
agree that it would not be just and equitable if contributions pursuant to this
Section 7(d) were to be determined by pro rata allocation (even if the Initial
Purchasers were treated as one entity for such purpose) or by any other method
of allocation which does not take into account the equitable considerations
referred to herein. The amount paid or payable by an indemnified party as

 

33



--------------------------------------------------------------------------------

a result of the loss, claim, damage or liability, or action in respect thereof,
referred to above in this Section shall be deemed to include, for purposes of
this Section 7(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 7(d), the Initial
Purchasers shall not be required to contribute any amount in excess of the
amount by which the total price at which the Offered Certificates purchased by
them were resold to Eligible Purchasers exceeds the amount of any damages which
the Initial Purchasers have otherwise paid or become liable to pay by reason of
any untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The Initial
Purchasers’ obligations to contribute as provided in this Section 7(d) are
several in proportion to their respective obligations and not joint.

(e) The Initial Purchasers confirm and SBA Finance acknowledges that, for all
purposes of this Agreement, the information relating to the Initial Purchasers
furnished to SBA Finance by or on behalf of the Initial Purchasers expressly for
use in the Preliminary Offering Memorandum, the Pricing Disclosure Package and
the Offering Memorandum (the “Initial Purchasers’ Information”) consists solely
of (i) the second sentence of the last paragraph on the cover page of the
Preliminary Offering Memorandum and the Offering Memorandum, the second
paragraph of the section of the Preliminary Offering Memorandum and the Offering
Memorandum entitled “Offering of Securities” and (ii) the names, addresses and
telephone numbers on page 32 of the Sales Slides.

 

  8. Persons Entitled to Benefit of Agreement.

This Agreement shall inure to the benefit of and be binding upon the Initial
Purchasers, the Trustee, SBA Finance and their respective successors. This
Agreement and the terms and provisions hereof are for the sole benefit of only
those persons, except as provided in Section 7 with respect to officers,
directors, employees or controlling persons of SBA Finance and the Initial
Purchasers and in Section 4(e) with respect to holders and prospective
purchasers of the Offered Certificates. Nothing in this Agreement is intended or
shall be construed to give any person, other than the persons referred to in
this Section 8, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein.

 

  9. Expenses.

(a) SBA Finance agrees to pay all costs, expenses, fees and taxes incident to
and in connection with (i) the authorization, issuance, sale, preparation and
delivery of the Offered Certificates; (ii) the preparation, printing and
distribution of the Preliminary Offering Memorandum and the Offering Memorandum
and any amendments or supplements thereto; (iii) reproducing and distributing
each of the Transaction Documents; (iv) the preparation, printing and delivery
of the certificates evidencing the Offered Certificates, including stamp duties
and transfer taxes, if any, payable upon issuance of the Offered Certificates;
(v) preparing, printing and distributing the Blue Sky Memoranda (including
related fees and expenses of counsel for the Initial Purchasers);

 

34



--------------------------------------------------------------------------------

(vi) any fees charged by rating agencies for ratings letters and/or ratings
confirmation letters issued in connection with the issuance of the Offered
Certificates; (vii) any fees charged by the rating agencies for rating the
Offered Certificates; (viii) the fees and expenses of E&Y and Deloitte incurred
in connection with the delivery of the comfort letters and procedures letters to
the Initial Purchasers pursuant to the terms of this Agreement; (ix) the fees
and expenses of the Trustee and the Certificate Registrar (including related
fees and expenses of any counsel to such parties); (x) the fees and expenses of
counsel to SBA Finance and the Transaction Parties, (xi) the fees and expenses
of the Servicer (including related fees and expenses of counsel to the
Servicer); (xii) the reasonable fees and disbursements of Simpson Thacher &
Bartlett LLP, counsel to the Initial Purchasers; (xiii) the reasonable
out-of-pocket expenses of the Initial Purchasers incurred by the Initial
Purchasers in connection with this Agreement and the purchase and reoffering of
the Offered Certificates, including, without limitation, all travel expenses of
the Initial Purchasers and all expenses of the Initial Purchasers incurred in
connection with attending or hosting meetings with prospective purchasers of the
Offered Certificates; (xiv) the reasonable out-of-pocket fees and expenses
incurred by SBA Finance in connection with attending meetings with prospective
purchasers of the Offered Certificates, (xv) expenses of all expenses and
application fees incurred in connection with the approval of the Offered
Certificates for book entry transfer by DTC; and (xvi) all other costs and
expenses incident to the performance of the obligations of SBA Finance under
this Agreement which are not otherwise specifically provided for in this
Section 9.

(b) In addition, if the Trustee shall fail to tender the Offered Certificates
for delivery to the Initial Purchasers by reason of any failure, refusal or
inability on the part of the Trustee or SBA Finance to perform any agreement on
its part to be performed, or if the Initial Purchasers shall decline to purchase
the Offered Certificates because any other condition of the Initial Purchasers’
obligations hereunder required to be fulfilled is not fulfilled, SBA Finance
will reimburse the Initial Purchasers for any reasonable out-of-pocket fees and
expenses incurred by the Initial Purchasers in connection with this Agreement
and the proposed purchase of the Offered Certificates, including the reasonable
fees and disbursements of Simpson Thacher & Bartlett LLP, counsel to the Initial
Purchasers, and the reasonable out-of-pocket fees and expenses incurred by the
Initial Purchasers in connection with hosting or attending meetings with
prospective purchasers of the Offered Certificates.

 

  10. Indemnification of the Trustee

SBA Finance hereby agrees to indemnify and hold harmless the Trustee (including
in its individual capacity) and any Affiliates, directors, officers, employees
or agents of the Trustee for and against any loss, liability, claim or expense
(including costs and expenses of litigation, and of investigation, reasonable
counsel’s fees, damages, judgments and amounts paid in settlement) arising out
of, or incurred in connection with, this Agreement, the marketing and Offering
of the Offered Certificates hereunder, or any act or omission of the Trustee
relating to the exercise and performance of any of the rights and duties of the
Trustee hereunder; provided, however, that the Trustee shall not

 

35



--------------------------------------------------------------------------------

be entitled to indemnification pursuant to this Section 10 for any loss,
liability, claim or expense incurred by reason of any willful misfeasance, bad
faith or gross negligence of the Trustee in the performance of, or reckless
disregard of, its obligations and duties hereunder.

 

  11. Certain Additional Matters Regarding the Trustee

It is expressly understood and agreed by the parties hereto that insofar as this
Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by Deutsche Bank Trust Company Americas, not in its individual
capacity but solely as Trustee under the Trust Agreement, in the exercise of the
powers and authority conferred upon and vested in it thereunder, (ii) each of
the undertakings and agreements herein made on behalf of the Trust is made and
intended not as a personal undertaking or agreement of the Trustee but is made
and intended solely for the purpose of binding only the Trust, and (iii) under
no circumstances shall Deutsche Bank Trust Company Americas, in its individual
capacity be personally liable for the payment of any indebtedness or expenses or
be personally liable for the breach or failure of any obligation or covenant
made or undertaken by it on behalf of the Trust under this Agreement.

 

  12. Survival.

The respective indemnities, rights of contribution, representations, warranties
and agreements of SBA Finance and the Initial Purchasers contained in this
Agreement or made by or on behalf of the Guarantor, SBA Holdings, each of the
Closing Date Borrowers, the Manager or the Initial Purchasers pursuant to this
Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Offered Certificates and shall remain in full
force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any of them or any of
their respective affiliates, officers, directors, employees, representatives,
agents or controlling persons.

 

  13. Notices. etc.

All statements, requests, notices and agreements hereunder shall be in writing,
and:

(a) if to the Representatives, shall be delivered or sent by mail or telecopy
transmission to:

Barclays Capital Inc.

745 7th Avenue

New York, New York 10019

Attention: Securitized Products Origination Group

Facsimile no.: (212) 412-2663

and

 

36



--------------------------------------------------------------------------------

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Attention: Credit Solutions Group

Facsimile no.: (212) 797-5300

(b) if to SBA Finance or the Trustee, shall be delivered or sent by mail or
telecopy transmission to:

SBA Senior Finance, LLC

5900 Broken Sound Parkway NW

Boca Raton, Florida 33487

Attention: Thomas P. Hunt

Facsimile no.: (561) 997-0343

or

Deutsche Bank Trust Company Americas

60 Wall Street

New York, New York 10005

Attention: TSS-Alternative and Structured Finance Services

w/ a copy to:

Deutsche Bank National Trust Company

100 Plaza One MS: JCY 03-0699

Jersey City, New Jersey 07311

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.

 

  14. Definition of Terms.

For purposes of this Agreement, (a) the term “Material Adverse Effect” shall
have the meaning given to such term in the Loan Agreement, (b) the term
“business day” means any day on which the New York Stock Exchange, Inc. is open
for trading and (c) except where otherwise expressly provided, the term
“affiliate” has the meaning set forth in Rule 405 under the Securities Act.

 

  15. Research Independence.

SBA Finance acknowledges and agree that the Initial Purchasers’ research
analysts and research departments are required to be independent from its
investment banking division and are subject to certain regulations and internal
policies, and that the Initial Purchasers’ research analysts may hold and make
statements or investment recommendations and/or publish research reports with
respect to SBA Parent and its subsidiaries and/or the offering that differ from
the views of its investment bankers. SBA Finance hereby waives and releases, to
the fullest extent permitted by law, any claims

 

37



--------------------------------------------------------------------------------

that SBA Finance may have against the Initial Purchasers with respect to any
conflict of interest that may arise from the fact that the views expressed by
its independent research analysts and research department may be different from
or inconsistent with the views or advice communicated to SBA Finance by the
Initial Purchasers’ investment banking division. SBA Finance acknowledges that
each of the Initial Purchasers is a full service securities firm and as such
from time to time, subject to applicable securities laws, may effect
transactions for its own account or the account of its customers and hold long
or short positions in the Offered Certificates.

 

  16. No Fiduciary Duty.

SBA Finance acknowledges and agrees that in connection with this offering of the
Offered Certificates or any other services the Initial Purchasers may be deemed
to be providing hereunder, notwithstanding any preexisting relationship,
advisory or otherwise, between the parties or any oral representations or
assurances previously or subsequently made by the Initial Purchasers: (i) no
fiduciary or agency relationship between SBA Finance and any other person, on
the one hand, and the Initial Purchasers, on the other, exists; (ii) the Initial
Purchasers are not acting as advisor, expert or otherwise, to SBA Finance, and
such relationship between SBA Finance, on the one hand, and the Initial
Purchasers, on the other, is entirely and solely commercial, based on
arms-length negotiations; (iii) any duties and obligations that the Initial
Purchasers may have to SBA Finance shall be limited to those duties and
obligations specifically stated herein; and (iv) the Initial Purchasers and
their respective affiliates may have interests that differ from those of SBA
Finance. SBA Finance hereby waives any claims that SBA Finance may have against
the Initial Purchasers with respect to any breach of fiduciary duty in
connection with the offering of the Offered Certificates.

 

  17. Governing Law and Forum Selection.

THIS AGREEMENT, AND ANY CLAIM, CONTROVERSY OR DISPUTE RELATING TO OR ARISING OUT
OF THIS AGREEMENT, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS
AGREEMENT AND EACH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.

 

38



--------------------------------------------------------------------------------

  18. Counterparts.

This Agreement may be executed in one or more counterparts (which may include
counterparts delivered by facsimile) and, if executed in more than one
counterpart, the executed counterparts shall each be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement in
Portable Document Format (PDF) or by facsimile transmission shall be effective
as delivery of a manually executed original counterpart of this Agreement.

 

  19. Amendments.

No amendment or waiver of any provision of this Agreement, nor any consent or
approval to any departure therefrom, shall in any event be effective unless the
same shall be in writing and signed by the parties hereto.

 

  20. Headings.

The headings herein are inserted for convenience of reference only and are not
intended to be part of, or to affect the meaning or interpretation of, this
Agreement.

 

39



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us a counterpart hereof, whereupon this instrument
will become a binding agreement, effective as of the date first written above,
among the Trustee, on behalf of the Certificateholders, SBA Finance and the
Initial Purchasers in accordance with its terms.

 

Very truly yours, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee By:  

/s/ Michele H.Y. Voon

Name:   Michele H.Y. Voon Title:   Vice President By:  

/s/ Robin Durant

Name:   Robin Durant Title:   Associate SBA SENIOR FINANCE, LLC By:  

/s/ Brendan T. Cavanagh

Name:   Brendan T. Cavanagh Title:   Senior Vice President and Chief Financial
Officer

 

Accepted: BARCLAYS CAPITAL INC. By:  

/s/ Cory Wishengrad

  Authorized Signatory DEUTSCHE BANK SECURITIES INC. By:  

/s/ Ozan Kaya

  Authorized Signatory By:  

/s/ Matt Bissonnette

  Authorized Signatory

For themselves and as Representatives of the several Initial Purchasers named on
Schedule I hereto

 

40



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

   Principal Amount
2013-1C Certificates      Principal Amount
2013-1D Certificates      Principal Amount
2013-2C Certificates  

Barclays Capital Inc.

   $ 127,500,000       $ 99,000,000       $ 172,500,000   

Deutsche Bank Securities Inc.

   $ 127,500,000       $ 99,000,000       $ 172,500,000   

Citigroup Global Markets Inc.

   $ 34,000,000       $ 26,400,000       $ 46,000,000   

J.P. Morgan Securities LLC

   $ 34,000,000       $ 26,400,000       $ 46,000,000   

Wells Fargo Securities, LLC

   $ 34,000,000       $ 26,400,000       $ 46,000,000   

RBS Securities Inc.

   $ 34,000,000       $ 26,400,000       $ 46,000,000   

TD Securities (USA) LLC

   $ 34,000,000       $ 26,400,000       $ 46,000,000   

Total

   $ 425,000,000       $ 330,000,000       $ 575,000,000      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

Pricing Term Sheet



--------------------------------------------------------------------------------

THIS PRICING SUPPLEMENT TO THE PRELIMINARY OFFERING MEMORANDUM DATED APRIL 1,
2013 IS INTENDED FOR THE PERSONAL AND CONFIDENTIAL USE OF THE DESIGNATED
RECIPIENT(S) NAMED IN THE EMAIL TO WHICH THIS FIRST SUPPLEMENT IS ATTACHED. IF
YOU ARE NOT THE INTENDED RECIPIENT OF THIS PRICING SUPPLEMENT YOU ARE HEREBY
NOTIFIED THAT ANY REVIEW, DISSEMINATION, DISTRIBUTION OR COPYING OF THIS FIRST
SUPPLEMENT IS STRICTLY PROHIBITED.

BY ELECTING TO VIEW THIS INFORMATION, YOU REPRESENT, WARRANT AND AGREE THAT YOU
WILL NOT COPY, RECORD OR OTHERWISE ATTEMPT TO REPRODUCE OR RETRANSMIT THIS
INFORMATION TO ANY OTHER PERSON.



--------------------------------------------------------------------------------

PRICING SUPPLEMENT

TO THE PRELIMINARY OFFERING

MEMORANDUM DATED APRIL 1, 2013,

AS SUPPLEMENTED BY

THE FIRST SUPPLEMENT THERETO

DATED APRIL 4, 2013

of

SBA TOWER TRUST

This is the Second Supplement dated April 4, 2013 (the “Pricing Supplement”) to
the confidential preliminary offering memorandum dated April 1, 2013 (as
supplemented by the First Supplement dated April 4, 2013, the “Preliminary
Offering Memorandum”) of SBA Tower Trust.

The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum. This Pricing Supplement is qualified in its entirety by reference
to, and must be read in conjunction with, the Preliminary Offering Memorandum.
Terms used herein but not defined herein shall have the respective meanings as
set forth in the Preliminary Offering Memorandum.

IMPORTANT NOTICE

THE OFFERED SECURITIES HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED OR
QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS, AND ARE BEING OFFERED AND
SOLD (1) IN THE UNITED STATES ONLY TO “QUALIFIED INSTITUTIONAL BUYERS”
(“QUALIFIED INSTITUTIONAL BUYERS”) WITHIN THE MEANING OF, AND IN RELIANCE ON,
RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) AND TO ENTITIES THAT QUALIFY AS
“ACCREDITED INVESTORS” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) or (7) of
REGULATION D UNDER THE SECURITIES ACT (“INSTITUTIONAL ACCREDITED INVESTORS”);
AND (2) TO CERTAIN NON-“U.S. PERSONS” IN “OFFSHORE TRANSACTIONS” AS DEFINED IN,
AND IN RELIANCE ON, REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”).

IMPORTANT: You must read the following notice before continuing. The following
notice applies to this Pricing Supplement to the Preliminary Offering Memorandum
and you are therefore advised to read this notice carefully before reading,
accessing or making any other use of this Pricing Supplement. In reading,
accessing or making any other use of this Pricing Supplement, you agree to be
bound by the following terms and conditions, including any modifications to them
any time you receive any information from the Initial Purchasers as a result of
such access.

NOTHING IN THIS ELECTRONIC TRANSMISSION CONSTITUTES AN OFFER OF OFFERED
SECURITIES FOR SALE IN ANY JURISDICTION WHERE IT IS UNLAWFUL TO DO SO. THE
OFFERED SECURITIES HAVE NOT BEEN, AND WILL NOT BE, REGISTERED UNDER THE
SECURITIES ACT OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER
JURISDICTION, AND THE OFFERED SECURITIES MAY NOT BE OFFERED OR SOLD WITHIN THE
U.S. OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS (AS DEFINED IN
REGULATION S UNDER THE SECURITIES ACT), EXCEPT PURSUANT TO AN EXEMPTION FROM, OR
IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND APPLICABLE STATE OR LOCAL SECURITIES LAWS.

WITHIN THE UNITED KINGDOM, THE DISTRIBUTION OF THIS PRICING SUPPLEMENT (A) IF
MADE BY A PERSON WHO IS NOT AN AUTHORIZED PERSON UNDER THE FINANCIAL SERVICES
AND MARKETS ACT 2000 (“FSMA”), IS BEING MADE ONLY TO, OR DIRECTED ONLY AT,
PERSONS WHO (I) ARE INVESTMENT PROFESSIONALS, AS SUCH TERM IS DEFINED IN ARTICLE
19(5) OF THE FINANCIAL SERVICES AND MARKETS ACT 2000 (FINANCIAL PROMOTION) ORDER
2005, AS AMENDED (THE “FINANCIAL PROMOTION ORDER”), (II) ARE PERSONS FALLING
WITHIN ARTICLE 49(2)(A) THROUGH (D) (“HIGH NET WORTH COMPANIES, UNINCORPORATED
ASSOCIATIONS, ETC.”) OF THE FINANCIAL PROMOTION ORDER, OR (III) ARE PERSONS TO
WHOM IT MAY OTHERWISE LAWFULLY BE COMMUNICATED (ALL SUCH PERSONS TOGETHER BEING
REFERRED TO AS “FPO PERSONS”); AND (B) IF MADE BY A PERSON WHO IS AN AUTHORIZED
PERSON UNDER THE FSMA, IS BEING MADE ONLY TO, OR DIRECTED ONLY AT, PERSONS WHO
(I) ARE INVESTMENT PROFESSIONALS, AS SUCH TERM IS DEFINED IN ARTICLE 14(5) OF
THE FINANCIAL SERVICES AND MARKETS ACT 2000 (PROMOTION OF COLLECTIVE INVESTMENT



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to, and must
be read

in conjunction with, the Preliminary Offering Memorandum dated April 1, 2013, as
supplemented by the First

Supplement dated April 4, 2013

 

SCHEMES) (EXEMPTIONS) ORDER 2001, AS AMENDED (THE “EXEMPTIONS ORDER”), (II) ARE
PERSONS FALLING WITHIN ARTICLE 22(2)(A) THROUGH (D) (“HIGH NET WORTH COMPANIES,
UNINCORPORATED ASSOCIATIONS, ETC.”) OF THE EXEMPTIONS ORDER, OR (III) ARE
PERSONS TO WHOM IT MAY OTHERWISE LAWFULLY BE COMMUNICATED (ALL SUCH PERSONS,
TOGETHER WITH THE FPO PERSONS, THE “RELEVANT PERSONS”). THIS PRICING SUPPLEMENT
IS DIRECTED ONLY AT RELEVANT PERSONS AND MUST NOT BE ACTED ON OR RELIED ON BY
PERSONS WHO ARE NOT RELEVANT PERSONS. ANY INVESTMENT OR INVESTMENT ACTIVITY TO
WHICH THIS PRICING SUPPLEMENT RELATES, INCLUDING THE OFFERED SECURITIES, IS
AVAILABLE ONLY TO RELEVANT PERSONS AND WILL BE ENGAGED IN ONLY WITH RELEVANT
PERSONS.

THIS SUPPLEMENT MAY NOT BE FORWARDED OR DISTRIBUTED TO ANY OTHER PERSON AND MAY
NOT BE REPRODUCED IN ANY MANNER WHATSOEVER. ANY FORWARDING, DISTRIBUTION OR
REPRODUCTION OF THIS SUPPLEMENT IN WHOLE OR IN PART IS UNAUTHORIZED. FAILURE TO
COMPLY WITH THIS DIRECTIVE MAY RESULT IN A VIOLATION OF THE SECURITIES ACT OR
THE APPLICABLE SECURITIES LAWS OF OTHER JURISDICTIONS.

Confirmation of Your Representation: In order to be eligible to view this
Pricing Supplement or make an investment decision with respect to the Offered
Securities, you must be (A) (i) a Qualified Institutional Buyer, (ii) aware that
the sale of the Offered Securities to you is being made in reliance on Rule 144A
and (iii) acquiring such Offered Securities for your own account or for the
account of another Qualified Institutional Buyer, as the case may be, (B) (i) an
Institutional Accredited Investor or an entity owned entirely by other
Institutional Accredited Investors, (ii) acquiring such Offered Securities for
your own account and (iii) do not intend to resell or distribute such Offered
Securities in any manner that would violate, or require registration under,
Section 5 of the Securities Act, or (C) (i) not a “U.S. person” as defined in
Rule 902(k) of Regulation S (a “U.S. Person”), (ii) not acquiring such Offered
Securities for the account or benefit of a U.S. Person and (iii) is acquiring
such Offered Securities in an “offshore transaction” as defined in Rule 902(h)
of Regulation S.

You are reminded that this Pricing Supplement has been delivered to you on the
basis that you are a person into whose possession this Pricing Supplement may be
lawfully delivered in accordance with the laws of the jurisdiction in which you
are located and you may not, nor are you authorized to, deliver this Pricing
Supplement to any other person.

The materials relating to the offering do not constitute, and may not be used in
connection with, an offer or solicitation in any place where such offers or
solicitations are not permitted by law. If a jurisdiction requires that the
offering be made by a licensed broker or dealer and the Initial Purchasers or
any affiliate of the Initial Purchasers is a licensed broker or dealer in that
jurisdiction, the offering shall be deemed to be made by the Initial Purchasers
or such affiliate on behalf of the Issuer in such jurisdiction.

This Pricing Supplement has been sent to you in an electronic form. You are
reminded that documents transmitted via this medium may be altered or changed
during the process of electronic transmission and consequently none of Barclays
Capital Inc., Deutsche Bank Securities Inc., the other initial purchasers nor
any person who controls any of them nor any director, officer, employee or agent
of any of them nor any affiliate of any such person accepts any liability or
responsibility whatsoever in respect of any difference between this Pricing
Supplement distributed to you in electronic format and the hard copy version
available to you on request from Barclays Capital Inc., Deutsche Bank Securities
Inc. and the other initial purchasers. By accepting delivery of this Pricing
Supplement, you agree to the foregoing.



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to, and must
be read

in conjunction with, the Preliminary Offering Memorandum dated April 1, 2013, as
supplemented by the First

Supplement dated April 4, 2013

 

 

ISSUER:    SBA Tower Trust    SERIES OF SECURITIES:    Secured Tower Revenue
Securities, Series 2013-1 and Series 2013-2 SUBCLASSES:           
Initial Subclass Principal Balance    % of Class Principal Balance SUBCLASS
2013-1C    $425,000,000    15.0 SUBCLASS 2013-2C    $575,000,000    20.2
SUBCLASS 2013-1D    $330,000,000    100.0 CURRENCY:    U.S. Dollars   

OFFERING FORM:

   144A/IAI/Reg S   

PASS-THROUGH RATE:

     

SUBCLASS 2013-1C

   2.240%   

SUBCLASS 2013-2C

   3.722%   

SUBCLASS 2013-1D

   3.598%   

BASE COMPONENT RATE:

     

SUBCLASS 2013-1C

   2.240%   

SUBCLASS 2013-2C

   3.722%   

SUBCLASS 2013-1D

   3.598%   

POST-ARD SPREAD:

     

SUBCLASS 2013-1C

   1.56%   

SUBCLASS 2013-2C

   1.99%   

SUBCLASS 2013-1D

   2.93%   

DSCR AS OF CLOSING DATE:

     

SUBCLASS 2013-1C

   4.07x   

SUBCLASS 2013-2C

   4.07x   

SUBCLASS 2013-1D

   3.66x   

ANTICIPATED REPAYMENT DATE:

     

SUBCLASS 2013-1C

   April 2018   

SUBCLASS 2013-2C

   April 2023   



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to, and must
be read

in conjunction with, the Preliminary Offering Memorandum dated April 1, 2013, as
supplemented by the First

Supplement dated April 4, 2013

 

 

SUBCLASS 2013-1D    April 2018 FINAL REPAYMENT DATE:    SUBCLASS 2013-1C   
April 2043 SUBCLASS 2013-2C    April 2048 SUBCLASS 2013-1D    April 2043 PAYMENT
FREQUENCY:    Monthly

RATINGS: 1

 

SUBCLASS 2013-1C    Moody’s/Fitch    A2(sf)/A(sf)     SUBCLASS 2013-2C   
Moody’s/Fitch    A2(sf)/A(sf)     SUBCLASS 2013-1D    Moody’s/Fitch   
Baa3(sf)/BBB(sf)

 

DENOMINATIONS:    The Offered Securities will be issued in a denomination of not
less than $25,000 initial principal balance and in integral multiples of $1,000
in excess thereof, except that Offered Securities issued to Institutional
Accredited Investors that are not Qualified Institutional Buyers will be issued
in minimum denominations of $100,000 and integral multiples of $1,000 in excess
thereof. DAY COUNT:    30/360 OFFERING PRICE:    100% PRICING DATE:    April 4,
2013 CLOSING DATE:    April 18, 2013 EXPECTED SETTLEMENT:    T+10 (April 18,
2013)2

SUBCLASS 2013-1C

CUSIP:

  

 

78403D AD2 (Rule 144A)

U80547 AD1 (Regulation S)

 

1  An explanation of the significance of ratings may be obtained from the rating
agencies. Generally, rating agencies base their ratings on such material and
information, and such of their own investigations, studies and assumptions, as
they deem appropriate. The rating of the securities should be evaluated
independently from similar ratings of other securities. A credit rating of a
security is not a recommendation to buy, sell or hold securities and may be
subject to review, revision, suspension, reduction or withdrawal at any time by
the assigning rating agency.

2 

The Initial Purchasers expect to deliver the Offered Securities on April 18,
2013, which will be the 10th Business Day following the date of pricing of the
Offered Securities (such settlement schedule being herein referred to as “T +
10”). Under Rule 15c6-1 under the United States Securities Exchange Act of 1934,
as amended (the “Exchange Act”), trades in the secondary market generally are
required to settle in three Business Days, unless the parties to any such trade
expressly agree otherwise. Because the Offered Securities will not be delivered
before closing, purchasers trading the Offered Securities on the date of pricing
or the next seven Business Days will be required to specify a longer settlement
cycle at the time of any such trade to prevent a failed settlement. Purchasers
of the Offered Securities who wish to trade Offered Securities on the date of
pricing or the next seven Business Days should consult their own advisor.



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to, and must
be read

in conjunction with, the Preliminary Offering Memorandum dated April 1, 2013, as
supplemented by the First

Supplement dated April 4, 2013

 

 

ISIN:   

US78403DAD21 (Rule 144A)

USU80547AD18 (Regulation S)

SUBCLASS 2013-2C

CUSIP:

  

 

78403D AF7 (Rule 144A)

U80547 AF6 (Regulation S)

ISIN:    US78403DAF78 (Rule 144A)    USU80547AF65 (Regulation S)

SUBCLASS 2013-1D

CUSIP:

  

 

78403D AEO (Rule 144A)

U80547 AE9 Regulation S)

ISIN:    US78403DAE04 (Rule 144A)    USU80547AE90 (Regulation S) SETTLEMENT:   
DTC, Euroclear, Clearstream INITIAL PURCHASERS:    Barclays Capital Inc. .   
Deutsche Bank Securities Inc.    Citigroup Global Markets Inc.   

J.P. Morgan Securities LLC

Wells Fargo Securities, LLC

RBS Securities Inc.

   TD Securities (USA) LLC

This communication is intended for the sole use of the person to whom it is
provided by the sender.

A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.